        Case
         Case1:17-cv-00124-LLS
              1:20-mc-00023-EGSDocument 125-1
                                 Document     Filed04/10/20
                                          1 Filed   08/28/20 Page
                                                              Page1 1ofof1688




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

    FEDERAL TRADE COMMISSION and
    THE PEOPLE OF THE STATE OF NEW                              Case: 1:20−mc−00023
    YORK, by LETITIA JAMES, Attorney                            Assigned To : Sullivan, Emmet G.
    General of the State of New York,                           Assign. Date : 4/10/2020
                                                     Misc. No.: Description: Misc.
                        Plaintiffs,
                                                     [S.D.N.Y. Case No. 1:17-cv-00124-LLS]
                        v.
    QUINCY BIOSCIENCE HOLDING
    COMPANY, INC., a corporation;
                                                     MOTION TO COMPEL
    QUINCY BIOSCIENCE, LLC, a limited                PRODUCTION OF DOCUMENTS
    liability company;                               PURSUANT TO FED. R. CIV. P. 45
    PREVAGEN, INC., a corporation
    d/b/a/ SUGAR RIVER SUPPLEMENTS;
    QUINCY BIOSCIENCE
    MANUFACTURING, LLC, a limited
    liability company; and
    MARK UNDERWOOD, individually and as
    an officer of QUINCY BIOSCIENCE
    HOLDING COMPANY, INC., QUINCY
    BIOSCIENCE, LLC, and PREVAGEN,
    INC.
                        Defendants.



        Plaintiff the Federal Trade Commission (FTC) moves pursuant to Federal Rule 45 to

compel non-party Georgetown Economic Services, LLC (“GES”), to comply with a subpoena

seeking documents relating to GES’s data analyses of a study performed by Defendants in the

above-captioned case filed in the United States District Court for the Southern District of New

York.1 GES has refused to produce any documents, claiming through broad, boilerplate

objections that the subpoena seeks documents protected by the attorney-client privilege, the work

1
  GES is a subsidiary of Kelley Drye & Warren LLP, the law firm representing the corporate
Defendants in the Southern District of New York litigation. GES, as a separate corporate entity,
is a third party to the litigation. Kelley Drye is counsel for GES with regard to the subpoena.

                                                                               RECEIVED
                                                                                      APR 10 2020
                                                                                 Clerk, U.S. District & Bankruptcy
                                                                                 Court for the District of Columbia
        Case
         Case1:17-cv-00124-LLS
              1:20-mc-00023-EGSDocument 125-1
                                 Document     Filed04/10/20
                                          1 Filed   08/28/20 Page
                                                              Page2 2ofof1688




product doctrine, and the protection afforded non-testifying experts.2 GES’s objections are

meritless because Defendants have waived all privilege and protections by providing copies of

GES’s work to the FTC in the course of settlement discussions, by including the results of one

analysis in a manuscript posted on Defendants’ website, and by relying on that manuscript in

their motion to dismiss Plaintiffs’ complaint. Having used GES’s work as a sword to better its

position in this litigation, Defendants cannot now seek to shield it from the FTC on the grounds

of privilege. The FTC is entitled to GES’s analyses and, to prevent unfairness to the FTC, to all

related documents in order to determine the accuracy of the results proffered by Defendants in

this case.

I.      FACTUAL BACKGROUND

        A.     Litigation

        The FTC, together with its co-plaintiff the People of the State of New York by the

Attorney General of the State of New York (NYAG) (collectively Plaintiffs), filed a Complaint

on January 9, 2017 in the United States District Court for the Southern District of New York.3

See Declaration of Michelle Rusk (“Rusk Decl.”) at ¶ 2 and Complaint attached as Exhibit A

thereto. The Complaint alleges that the above-captioned Defendants, Quincy Bioscience

Holding Co., Inc. et al., have made false and unsubstantiated claims that Prevagen, a dietary

supplement with the active ingredient apoaequorin, improves memory and provides other

cognitive benefits. Complaint at ¶¶ 36-41; 44-45. The primary purported basis for these claims

is a study, conducted by Quincy and known as the Madison Memory Study, in which subjects


2
 Although GES, rather than Defendants, asserted the objections, the FTC for purposes of this
motion is treating the objections as if they had been made by Defendants.
3
  Although the NYAG is a co-plaintiff in the litigation against Quincy Bioscience Holding Co.,
Inc. and the other defendants, the FTC issued the subpoena to GES. The NYAG is not a party to
this motion to compel.
                                                2
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page3 3ofof1688




who took either Prevagen or a placebo were tested on nine computerized cognitive tasks. The

Complaint alleges that, when this study failed to show a statistically significant difference

between the treatment and placebo groups on any of the nine cognitive tests, Defendants

proceeded to conduct more than 30 post hoc analyses on different subgroups of the study

population in an attempt to find at least some positive findings on some cognitive tests. Id. at ¶¶

28-29. The Complaint alleges that this methodology greatly increases the probability that some

statistically significant differences might occur by chance alone, given the sheer number of post

hoc analyses. Even so, the vast majority of post hoc comparisons failed to show statistically

significant differences between the treatment and placebo groups. Id. at ¶ 29. The Complaint

asserts that the few positive findings on isolated tasks in the post hoc subgroup analyses do not

provide reliable evidence of a treatment effect. Id. The Complaint states further that Defendants

prominently featured the Madison Memory Study in their advertising for Prevagen. Id. at ¶ 30.

       The FTC opened an investigation into the marketing of Prevagen in 2015 and obtained

data regarding the Madison Memory Study from Defendants in response to a Civil Investigatory

Demand served on Defendants that same year. Rusk Decl. at ¶ 3. In subsequent discussions

prior to the filing of the joint Complaint with the NYAG, Plaintiffs raised multiple concerns

about the Madison Memory Study, objecting to Defendants’ selective reliance, after the fact, on

only two subgroups with purported favorable results. Id. at ¶ 4. Plaintiffs pointed out that even

those favorable post hoc subgroup analyses appeared to contain statistical errors. Id. In

response, Defendants commissioned GES to conduct a new analysis of the Madison Memory

Study data. Id. at ¶ 5. On April 22, 2016, Defendants provided Plaintiffs the GES re-analysis

(“GES Re-Analysis”) of the two post hoc subgroups. Id. The GES Re-Analysis also served as

the basis for a revised August 1, 2016 manuscript of the Madison Memory Study (the “Lerner



                                                 3
        Case
         Case1:17-cv-00124-LLS
              1:20-mc-00023-EGSDocument 125-1
                                 Document     Filed04/10/20
                                          1 Filed   08/28/20 Page
                                                              Page4 4ofof1688




Manuscript”), which was provided to Plaintiffs as an attachment to an October 17, 2016 letter.

See id. at ¶ 6.

        Defendants subsequently attached the Lerner Manuscript (containing the results of the

GES Re-Analysis) to their April 6, 2017 Motion to Dismiss the Complaint and also posted it on

the Prevagen website at https://www.prevagen.com/research/. See id. at ¶ 7 and Exhibit B

thereto at 2. The Lerner Manuscript and the GES work described in that manuscript are thus a

matter of public record in the case and publicly available on Defendants’ website.

        The Southern District of New York dismissed the complaint on September 28, 2017, but

the Second Circuit reversed and remanded the case on February 21, 2019. Id. at ¶ 8. Following

remand, Defendants presented to Plaintiffs yet another re-analysis performed by GES of the

subgroup data from the Madison Memory Study. Id. at ¶ 9. For this re-analysis, GES applied a

“Seemingly Unrelated Regressions” analysis, a methodology typically used in econometric

research rather than human clinical research. Defendants presented the results of this

econometric analysis (“GES SUR-Analysis”) to bolster their defense that the Madison Memory

Study results substantiated their marketing claims.

        B.        GES Subpoena

        The FTC’s subpoena, served on GES’s registered agent on December 11, 2019,

commanded GES to produce the following documents, among others:

        1.        All documents concerning the scope of work to be performed, services to be

provided, or compensation to be provided for work performed by GES with regard to the

Madison Memory Study.

        2.        All documents concerning any statistical analysis of any data derived from the

Madison Memory Study, including but not limited to any pretest analysis, intent-to-treat



                                                  4
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page5 5ofof1688




analysis, within-group or between-group analysis, subgroup analysis, supra-group analysis, re-

analysis, post-hoc analysis, or seemingly unrelated regression (SUR) analysis.

       3.      All documents related to the design, protocol, and recruitment of subjects for the

Madison Memory Study, including but not limited to any documents evidencing any inclusion or

exclusion criteria for participation in the study.

       4.      All communications with any outside entity or person concerning the Madison

Memory Study (including but not limited to any analyses of results or data of such study).

       5.      All documents relating to any other human clinical study commenced,

discontinued, or completed by or on behalf of any Defendant involving apoaequorin or any

product containing apoaequorin, including but not limited to any analysis of any data or results

from any such study.

See Rusk Decl. at ¶ 10 and Exhibit C thereto at Attachment A, at 1-4.

       GES replied to the subpoena on December 26, 2019, stating that it would not be

producing documents in response to any of the specifications. GES stated that:

               GES objects to the Subpoena, including the definitions contained
               therein, to the extent it seeks the production of materials protected
               by disclosure by the attorney-client privilege and the attorney work
               product doctrine including, but not limited to, protection under
               Rule 26(b)(4)(D) of the Federal Rules of Civil Procedure. GES
               was retained as a consulting expert in connection with an attempt
               to resolve this dispute with the FTC and is not expected at this time
               to be called as a witness in any trial of this action; therefore all
               documents and information in the possession of GES are protected
               from disclosure.

See Rusk Decl. at ¶ 11 and Exhibit D thereto at 1.

       Neither GES nor Defendants produced a privilege log or any other description of the

nature of the withheld documents. Id. at ¶ 12. The parties discussed the subpoena and GES’s

response on January 16, 2020 and conferred regarding the instant motion on April 2, 2020. Id. at

                                                     5
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page6 6ofof1688




¶ 13. The parties have been unable to resolve their differences regarding the GES documents,

and Defendants have indicated that they will oppose this motion. Id. at ¶ 14.

II.    LEGAL STANDARDS

       A. Motion to Compel

       Rule 45 allows parties to seek relevant documents, electronically stored information, and

tangible things in the possession, custody, or control of third parties. Fed. R. Civ. P.

45(a)(1)(A)(ii). When withholding subpoenaed information on the basis of privilege or work

product protection, the recipient must: (1) expressly make the claim; and (2) describe the nature

of the material in a manner enabling the parties to assess the claim. Id. at 45(e)(2)(A). The rule

also provides that, after providing notice to the subpoena recipient, the serving party may move

to compel production. Id. at 45(d)(2)(B)(i). The person refusing production bears the burden to

prove undue burden or that requested documents are privileged. See In re Denture Cream Prods.

Liab. Litig., 292 F.R.D. 120, 123 (D.D.C. 2013). Furthermore, “[t]he person objecting to

production has a heavy burden to show that the subpoena should not be enforced.” Id. (quotation

and citation omitted)

       B. Waiver of Privilege and Protection

       Attorney client privilege and work product protection, including the protections afforded

non-testifying experts, are waived when a party affirmatively uses protected materials in a

manner inconsistent with the purposes of the privilege, e.g., by disclosing protected materials to

an adversary or filing such materials in litigation. See In re Sealed Case, 676 F.2d 793, 818

(D.C. Cir. (1982) (“Courts need not allow a claim of privilege when the party claiming the

privilege seeks to use it in a way that is not consistent with the purpose of the privilege.”). A

party may waive attorney client privilege through selective disclosure and waive work product



                                                  6
        Case
         Case1:17-cv-00124-LLS
              1:20-mc-00023-EGSDocument 125-1
                                 Document     Filed04/10/20
                                          1 Filed   08/28/20 Page
                                                              Page7 7ofof1688




protection by seeking “greater advantage from its control over work product than the law must

provide to maintain a healthy adversary system.” Id. See also SEC v. Lavin, 111 F.3d 921, 933

(D.C. Cir. 1997) (“The prohibition against selective disclosure of confidential materials derives

from the appropriate concern that parties do not employ privileges both as a sword and shield.”).

        Parties thus waive privilege and protection when they disclose protected materials to

adversaries in the course of settlement negotiations. See In re Chrysler Motors Corp. Overnight

Evaluation Program Litig., 860 F.2d 844, 846 (8th Cir. 1988) (plaintiff waived work product

protection by voluntarily disclosing material to adversaries during settlement negotiations); In re

Martin Marietta Corp., 856 F.2d 619, 622 (4th Cir. 1988) (party waived privilege by disclosing

privileged materials to government in course of settling charges in separate litigation); Atari v.

Sega of Am., 161 F.R.D. 417, 418-20 (N.D. Cal. 1984) (party waived all protection afforded to

non-testifying experts by providing opposing party with material during settlement negotiations).

See also Chubb Integrated Sys. Ltd. v. Nat’l Bank of Washington, 103 F.R.D. 52, 67 (D.D.C.

1984) (“Voluntary disclosure to an adversary waives both the attorney-client and work-product

privileges.”).

        Parties also waive privilege and protection, including that for consulting experts, when

they make affirmative use of protected material in litigation, e.g., by filing such material in

relation to a dispositive motion. See Zeiger v. WellPet LLC, Case No. 17-cv-04056-WHO, 2018

WL 10151156, at *2-3 (N.D. Cal. Apr. 10, 2018) (finding that consulting expert protection was

waived where party referenced testing results in complaint and relied on results in overcoming

motion to dismiss). As the court explained in Zeiger, “[b]y injecting the lab results into the

litigation in connection with a dispositive motion, [the plaintiff has] affirmatively used these

materials against [the defendant] and cannot now claim the expert consulting privilege to shield



                                                  7
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page8 8ofof1688




these same materials from discovery.” Id. at *3. See also In re Morning Song Bird Food Litig.,

Case No. 12cv1592 JAH(RBB), 2015 WL 12791470, at *7 (S.D. Cal. Jan. 23, 2015) (consulting

expert protection for reports waived where defendants voluntarily disclosed the contents of the

reports to authorities and attached a letter discussing and summarizing one report to their motion

to dismiss); Worley v. Avanquest North America Inc., No. C 12-04391 WHO (LB), 2013 WL

6576732, at *4 (N.D. Cal. Dec. 13, 2013) (consulting expert privilege waived where plaintiff

referenced results of experts’ investigation in complaint and relied on results in opposing motion

to dismiss; “if a party uses a consulting expert’s statements, findings, or opinions in a filing, that

party has put the expert’s statements, findings, or opinions into the judicial arena and the

opposing side may take discovery about those statements, findings, or opinions”).

       In addition, parties waive protection when making materials available to the public. See

In re Intel Corp. Microprocessor Litig., No. 05-441-JJF, 2008 WL 11233766, at *8-14 (D. Del.

March 6, 2008) (party waived protection for non-testifying expert’s report and underlying

documents by disclosing report, expert’s name, and report’s key findings and methodology in

press release).

       C. Scope of Waiver

       Parties disclosing or relying on protected materials in the course of litigation may waive

protection not only for the actual materials disclosed, but also for all communications and

information related to the same subject matter. Federal Rule of Evidence 502 provides that when

a disclosure of protected material has waived the attorney-client privilege or work-product

doctrine, the waiver extends to undisclosed communications or information only if (1) the waiver

is intentional; (2) the disclosed and undisclosed communications or information concern the

same subject matter; and (3) they ought in fairness to be considered together. Fed. R. Evid.



                                                  8
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page9 9ofof1688




502(a). Courts applying Rule 502 have found that such “subject matter waiver” is appropriate

“as a matter of fairness where ‘the privilege holder seeks to use the disclosed material for

advantage in the litigation but to invoke the privilege to deny its adversary access to additional

materials that could provide an important context for proper understanding of the privileged

materials.’” US Airline Pilots Ass’n v. Pension Benefit Guar. Corp., 274 F.R.D. 28, 32 (D.D.C.

2011) (quoting Charles A. Wright, 8 Fed. Prac. & Proc. § 2016.2 (3d ed., 2010 update)). See

also Navajo Nation v. Peabody Holding Co., 255 F.R.D. 37, 47 (D.D.C. 2009) (“The doctrine of

subject matter waiver dictates that once a party waives privilege over a document, an adverse

party may discover all documents and communications arising out of the same transaction. . . .

Subject matter waiver prevents a party from selectively disclosing materials to confuse and

mislead an adverse party.”); Bowles v. Nat’l Ass’n of Home Builders, 224 F.R.D. 246, 258-59

(D.D.C. 2004) (subject matter appropriate in case of disclosure and use of documents in a

manner inconsistent with the purpose of the work product doctrine – the partial release of

documents to gain a tactical advantage);4 City of Capitola v. Lexington Ins. Co., No. 12-3248

LHK (PSG), 2013 WL 1087491, at *1-2 (N.D. Cal. March 13, 2013) (“Courts are in accord that

the attorney work-product privilege is not absolute and may be waived, for example, when an

attorney attempts to use the work-product as testimony or evidence, or reveals it to an adversary

to gain an advantage in litigation. Waiver for the benefit of the party who owns the privilege

precludes limiting the waiver to avoid disclosing disadvantageous information.”) (quotation and

citation omitted) (finding that fairness mandated subject matter waiver entitling defendant to


4
  Although Bowles pre-dates Rule 502, implementation of the rule in 2008 did “not alter the
substantive law regarding when a party’s strategic use in litigation of otherwise privileged
information obliges that party to waive the privilege regarding other information concerning the
same subject matter, so that the information being used can be fairly considered in context.”
Fed. R. Evid. 502 Addendum to Advisory Comm. Notes.


                                                 9
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page1010ofof1688




entire investigatory file of plaintiff’s expert consultant where plaintiff had disclosed to defendant

only certain documents pertaining to consultant’s analysis and conclusions in order to support its

position).

III.   ARGUMENT

       Defendants have waived all privilege and work product protection for both the GES Re-

Analysis and the GES SUR-Analysis of subgroup data from the Madison Memory Study by

disclosing those analyses during settlement negotiations and, in the case of the GES Re-Analysis,

by attaching the results to a dispositive motion and publishing them on their website.5

Furthermore, having used the GES analyses to gain an advantage in the case, Defendants have

waived these protections for all documents related to the subject matter of the analyses and any

related analyses of data from the Madison Memory Study or related research on Prevagen.

Fundamental fairness mandates that Plaintiffs are entitled to these related documents to

determine the scope and nature of GES’s work regarding the Madison Memory Study data and

ensure that Defendants have not selectively produced only GES’s favorable analyses while

withholding other contradictory analyses that might call into question Prevagen’s efficacy.

       A. Waiver Through Disclosure in Settlement Discussions and Use in Litigation

       As set forth above, Defendants provided the GES Re-Analysis and underlying data, as

well as the GES SUR-Analysis, to Plaintiffs during settlement discussions. They disclosed the

GES Re-Analysis, and referred to its findings in multiple letters, in an effort to convince


5
  Defendants in fact have failed to sustain their burden with regard to all of their objections,
including those relating to undue burden, as they have not adduced any evidence in support
thereof. See In re Denture Cream Prods., 292 F.R.D. at 123 (burden is on party resisting
discovery to establish undue burden and privilege); Alexander v. FBI, 194 F.R.D. 316, 326
(D.D.C. 2000) (party objecting on the basis of undue burden “must make a specific, detailed
showing of how the discovery request is burdensome”). Plaintiffs nonetheless address the merits
of Defendants’ objections on the basis of privilege and work product protection, as those
objections appear to be the basis for GES’s refusal to produce any documents.
                                                 10
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page1111ofof1688




Plaintiffs that the Madison Memory Study was a credible study demonstrating Prevagen’s

efficacy and that Plaintiffs thus should close their investigation. Additionally, following the

Second Circuit’s remand, Defendants provided Plaintiffs with the GES SUR-Analysis in an

effort to convince Plaintiffs not to continue with the litigation. Providing these GES analyses to

Plaintiffs during settlement talks is contrary to the purpose of privilege and protection and

waives any such protections for these materials. See In re Chrysler Motors Corp., 860 F.2d at

846 (plaintiff waived work product protection by voluntarily disclosing material to adversaries

during settlement negotiations); Atari, 161 F.R.D. at 420 (finding that party waived all protection

afforded to non-testifying experts by providing opposing party with material during settlement

negotiations).

       Defendants also waived all protection for the GES Re-Analysis results by including those

results in a manuscript submitted with their motion to dismiss. Having used the GES Re-

Analysis as a sword in such a manner, they cannot now seek to use privilege as a shield to

prevent Plaintiffs from obtaining the requested documents. See Zeiger, 2018 WL 10151156, at

*3 (“By injecting the lab results into the litigation in connection with a dispositive motion, [the

plaintiff has] affirmatively used these materials against [the defendant] and cannot now claim the

expert consulting privilege to shield these same materials from discovery.”). The same principle

mandates that Defendants waived protection for the GES Re-Analysis results by posting them on

their website in an effort to bolster their claims regarding the efficacy of their product. See In re

Intel Corp., 2008 WL 11233766, at *9 (party claiming protection for report of non-testifying

expert and underlying documents may not “hypocritically claim that they are confidential one

moment and then so share such information with a host of others to be used for something other

than litigation”) (quote and internal edits omitted).



                                                 11
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page1212ofof1688




       B. Subject-Matter Waiver is Appropriate

       Furthermore, fundamental fairness mandates that by seeking to use the GES analyses in

this manner to further their position in this case, Defendants have waived protection for all

documents relating to these and any other related analyses of the data. Such a result is necessary

to prevent Defendants from selectively producing only positive findings of GES while shielding

from discovery other results that “ought in fairness” to be considered as well to allow for a more

accurate assessment of the Madison Memory Study results. The FTC cannot adequately assess

GES’s two post hoc re-analyses of the Madison Memory Study without underlying information

about related work done by GES on this data or data from related studies of Prevagen. GES’s

reasoning for selecting a specific subgroup to analyze, whether GES ran analyses of other

subgroups of the study population with different results, the justification for applying a non-

traditional methodology to its second analysis, and whether GES did so only after traditional

methodologies failed to yield the desired outcomes are all relevant to determining how to weigh

the work GES chose to share with the FTC and the Court.

       The court’s holding in US Airline Pilots Association is instructive. In that case, the

plaintiff alleged that the defendant had breached its duty as the trustee of a pension plan of which

the plaintiff’s members were beneficiaries. US Airline Pilots Ass’n, 274 F.R.D. at 29. The

plaintiff moved to compel the deposition of defendant’s in-house attorney who had conducted an

investigation into the alleged misconduct and produced a report documenting her findings, which

the defendant subsequently provided to the plaintiff. Id. When the plaintiff sought to depose the

attorney regarding the substance and scope of her investigation, the defendant claimed that the

investigation was protected by the work-product doctrine. Id. at 29-30. The plaintiff argued that

the defendant’s disclosure of the report waived work-product protection not only for the report



                                                12
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page1313ofof1688




itself, but also for the investigation as a whole. Id. at 30. The plaintiff contended that subject

matter waiver was appropriate because the defendant had made a tactical decision to disclose

only favorable protected material. Id. The defendant, in the plaintiff’s view, was attempting to

use work product doctrine “as both a sword and shield” by relying on the report to show that it

had not violated the law, yet preventing the plaintiff from questioning the attorney regarding the

sufficiency of her efforts. Id. at 31.

        The court found that the defendant’s disclosure and use of the report resulted in a subject

matter waiver of protection for the attorney’s investigation and findings. Id. at 32-33. Analyzing

the case under Federal Rule of Evidence 502, the court found that the defendant had intentionally

waived work product protection for the attorney’s report by deliberately disclosing it to the

plaintiff. Id. at 31. The court then examined whether “the disclosed and undisclosed materials

‘ought in fairness to be considered together.’” Id. (quoting Fed. R. Evid. 502(a)(3)). The court

noted that the defendant had relied on the investigation throughout the course of the litigation,

and had attached a copy of the attorney’s report to its opposition to plaintiff’s motion for a

preliminary injunction. Id. at 32. The court ruled that, having made use of the report to benefit

its position, the defendant could

                not now use the work-product privilege to deny its adversary
                access to additional materials that could provide an important
                context for proper understanding of the [r]eport. . . . When a party
                puts privileged material in issue as evidence in a case, it thereby
                waives the privilege as to all related privileged matters on the same
                subject.

Id. (internal quotes and citations omitted).

Accordingly, the court ruled that the plaintiff was entitled to question the attorney “regarding

‘undisclosed communications or information concern[ing] the same subject matter’ as the

[r]eport.” Id. at 32-33. Specifically, the court found that the “same subject matter” of the report

                                                 13
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page1414ofof1688




included: “the scope and methods of the investigation; the documents reviewed; the efforts made

to obtain more documents; the [pension plan’s] investment policy; the [trust’s] policies and

procedures; and [the attorney’s] findings.” Id. at 33. The plaintiff thus was entitled to ask the

attorney about the “scope, conduct, participants, and conclusions of the investigations” in which

she had participated. Id.

       Defendants in the instant case have sought to use GES’s work in the same manner as the

defendants in US Airline Pilots Ass’n. They deliberately disclosed two analyses conducted by

GES and referred to them repeatedly in an effort to prove that their advertising claims were

substantiated and that Plaintiffs should close their case. In addition, Defendants affirmatively

injected the results of the GES Re-Analysis into their advertising via their website and even into

the litigation when they used those results to support their motion to dismiss. Having used

GES’s work to support their case in this way, Defendants cannot now “invoke the privilege to

deny [their] adversary access to additional materials that could provide an important context for

proper understanding of the privileged materials.” US Airline Pilots Ass’n, 274 F.R.D. at 32

(quote omitted).

       Without a complete picture of just how extensively GES mined the data from the

Madison Memory Study in order to find some outcome that appeared to be favorable to

Defendants’ case, the FTC cannot adequately assess the validity of the results selectively shared

by Defendants. The more analyses performed by GES on the Madison Memory data, the greater

the number of subgroups analyzed, and the more methods applied to interpret that data, the more

likely it is that one or more results would appear to be statistically significant merely as a matter

of chance. In the case of the GES SUR-Analysis, Plaintiffs are entitled to know what

considerations went into GES applying an econometric methodology rarely used for clinical



                                                 14
       Case
        Case1:17-cv-00124-LLS
             1:20-mc-00023-EGSDocument 125-1
                                Document     Filed04/10/20
                                         1 Filed   08/28/20 Page
                                                             Page1515ofof1688




research, and whether GES applied more traditional methodologies that were not turned over

because they yielded unfavorable results. Finally, Plaintiffs should be given access to all work

done by GES for Defendants, not just on the Madison Memory Study, but also on any other

relevant studies of the product. The Madison Memory Study cannot be fairly assessed in

isolation, but must be considered in the context of all relevant scientific literature on Prevagen,

both favorable and not. Any work GES may have done to analyze the results of other clinical

studies on Prevagen would have direct bearing on the weight of GES’s work on the Madison

Memory Study.

       The FTC is entitled to a full picture of GES’s work to assess the specific analyses that

Defendants selectively shared. All analyses, not just favorable ones, “ought in fairness” to be

considered together to determine how much weight should be given to the Madison Memory

Study – the single piece of evidence most central to this case. See Fed. R. Evid. 502(a)(3). The

Court should reach the same result as in US Airline Pilots Ass’n and compel GES to turn over all

communications and documents related to the GES work commissioned by Defendants as

requested in the FTC’s subpoena.

IV.    CONCLUSION

       For the above reasons, the FTC respectfully requests that the Court grant its motion and

compel GES to produce the requested documents.


Dated: April 10, 2020                         FEDERAL TRADE COMMISSION
                                              ALDEN F. ABBOTT
                                              General Counsel

                                              By: /s/ Edward Glennon
                                              Edward Glennon
                                              Michelle Rusk
                                              Annette Soberats
                                              600 Pennsylvania Ave., N.W.

                                                 15
Case
 Case1:17-cv-00124-LLS
      1:20-mc-00023-EGSDocument 125-1
                         Document     Filed04/10/20
                                  1 Filed   08/28/20 Page
                                                      Page1616ofof1688




                               Maildrop CC-10528
                               Washington, D.C. 20580
                               eglennon@ftc.gov; mrusk@ftc.gov;
                               asoberats@ftc.gov
                               (202) 326-3126; -3148; -2921




                                 16
      Case
       Case1:17-cv-00124-LLS Document
             1:20-mc-00023-EGS        125-1
                               Document  1-1 Filed
                                              Filed08/28/20
                                                    04/10/20 Page
                                                             Page17 of 588
                                                                  1 of



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 FEDERAL TRADE COMMISSION and
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney                    Misc. No.:
 General of the State of New York,
                                                     [S.D.N.Y Case No. 1:17-cv-00124-LLS]
                        Plaintiffs,
                        v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
                                                     DECLARATION OF MICHELLE
 QUINCY BIOSCIENCE, LLC, a limited                   RUSK IN SUPPORT OF MOTION
 liability company;                                  TO COMPEL PRODUCTION OF
                                                     DOCUMENTS PURSUANT TO FED.
 PREVAGEN, INC., a corporation                       R. CIV. P. 45
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.
                        Defendants.


       I, Michelle Rusk, certify and declare as follows:

       1.      I am an attorney employed by and representing the Federal Trade Commission

(“FTC”) in this case. My business address is 600 Pennsylvania Ave., N.W., CC-10528,

Washington, D.C., 20580. The facts set forth herein are based on my personal knowledge or

information made known to me in the course of my official duties, and if called as a witness I

could competently testify thereto.
         Case
          Case1:17-cv-00124-LLS Document
                1:20-mc-00023-EGS        125-1
                                  Document  1-1 Filed
                                                 Filed08/28/20
                                                       04/10/20 Page
                                                                Page18 of 588
                                                                     2 of



         2.    I have attached hereto as Exhibit A a true and correct copy of the Complaint for

Permanent Injunction and Other Equitable Relief (“Complaint”) filed by the FTC and the New

York Attorney General’s Office on January 9, 2017 in the United States District Court for the

Southern District of New York against Defendants, Quincy Bioscience Holding Company, Inc.

et al.

         3.    In 2011, Defendant Quincy Bioscience Holding Company, Inc. (“Defendant”)

completed a clinical trial known as the Madison Memory Study regarding its dietary supplement,

Prevagen, and published a paper describing purported findings from the study in late 2015 or

early 2016. In 2015, the FTC opened an investigation into the marketing of Prevagen and,

through compulsory process, obtained data regarding the Madison Memory Study from

Defendant.

         4.    After reviewing this information but before filing the Complaint, Plaintiffs raised

concerns about the Madison Memory Study, objecting to Defendants’ selective reliance, after the

fact, on only two subgroups with purported favorable results. Plaintiffs pointed out that even

these subgroup analyses appeared to contain statistical errors.

         5.    In response, and at Defendant’s request, subpoena recipient Georgetown

Economic Services, LLC, re-analyzed the data from the two subgroups. Counsel for Defendants

shared the results of this re-analysis (the “GES Re-Analysis”) with Plaintiffs by letter dated April

22, 2016.1

         6.    An employee for Quincy, Kenneth Lerner, subsequently authored a revised write-

up of the Madison Memory Study to incorporate the GES Re-Analysis and published this revised


1
         The FTC is not attaching Defendants April 22, 2016 letter due to the sensitivity of some
of its contents. The FTC would be happy to provide the document to the Court for in camera
review at the Court’s request.
                                                 2
       Case
        Case1:17-cv-00124-LLS Document
              1:20-mc-00023-EGS        125-1
                                Document  1-1 Filed
                                               Filed08/28/20
                                                     04/10/20 Page
                                                              Page19 of 588
                                                                   3 of



version (the “Lerner Manuscript”) on August 1, 2016, titled “Madison Memory Study: A

Randomized, Double-Blinded, Placebo-Controlled Trial of Apoaequorin in Community-

Dwelling Older Adults.” On October 17, 2016, defense counsel attached the Lerner Manuscript

to a letter addressed to the FTC’s Director of the Bureau of Consumer Protection, Jessica Rich.

The letter acknowledged that the GES Re-Analysis that Defendants’ counsel shared with

Plaintiffs on April 22, 2016 formed the basis for the Lerner Manuscript. Specifically, footnote

24 of the letter states:

                See Lerner, Madison Memory Study: A Randomized, Double-
                Blinded, Placebo-Controlled Trial of Apoaequorin in Community-
                Dwelling Older Adults (Aug. 1, 2016), enclosed as QB-002199
                through QB-002208 (provided to Staff via email June 20, 2016).
                This manuscript was based on a reanalysis of the data conducted
                on behalf of Quincy by Georgetown Economic Services. We
                discussed the quantitative results of the reanalysis in a prior
                submission to Staff. See Letter from John E. Villafranco, Kelley
                Drye & Warren LLP, to Michelle Rusk, FTC, at 5 (April 22, 2016)
                (discussing the reanalysis and providing the underlying dataset at
                Exhibit D).2

(Emphasis added.)

        7.      Defendants subsequently filed the Lerner Manuscript with the Southern District of

New York in support of their Motion to Dismiss. Attached hereto as Exhibit B is a true and

correct copy of the Declaration of Glenn Graham, with Exhibit 1 thereto, filed by Defendants on

April 6, 2017 in conjunction with Defendants’ Motion to Dismiss. The Declaration states that

Exhibit 1 is a true and correct copy of the manuscript authored by Kenneth Lerner, titled,

“Madison Memory Study: A Randomized, Double-Blinded, Placebo-Controlled Trial of

Apoaequorin in Community-Dwelling Older Adults.” Mr. Graham’s declaration also states that


2
       The FTC is not attaching the October 17, 2016 letter due to the sensitivity of some of its
contents. The FTC would be happy to provide the letter to the Court for in camera review at the
Court’s request.
                                                3
      Case
       Case1:17-cv-00124-LLS Document
             1:20-mc-00023-EGS        125-1
                               Document  1-1 Filed
                                              Filed08/28/20
                                                    04/10/20 Page
                                                             Page20 of 588
                                                                  4 of



this document was publicly available on Defendants’ website,

https://www.prevagen.com/research/. It is identical to the Lerner Manuscript produced to

Plaintiffs as described in Paragraph 6 above and is based on the GES Re-Analysis described in

Paragraph 5.

       8.      The Southern District of New York dismissed the case on September 28, 2017,

but the Second Circuit vacated that dismissal and remanded the case on February 21, 2019.

       9.      Following remand and at Defendants’ request, GES conducted a different re-

analysis of the Madison Memory Study that purported to apply a Seemingly Unrelated

Regressions (SUR) methodology to analyze the study data (“the GES SUR-Analysis”).

Defendants provided the GES SUR-Analysis, entitled “Madison Memory Trial: An Expanded

Analysis,” to Plaintiffs on July 18, 2019. J. Howard Beales III of the George Washington School

of Business, as well as Janet Liang Ph.D. and Robert N. Fenili Ph.D. of GES, authored the GES

SUR-Analysis.3

       10.     I have attached hereto as Exhibit C a true and correct copy of the FTC’s subpoena

served on the registered agent of Georgetown Economic Services, LLC on December 11, 2019.

       11.     I have attached hereto as Exhibit D a true and correct copy of Non-Party

Georgetown Economic Services, LLC’s Objections and Responses to Federal Trade

Commission’s Subpoena to Produce Documents, Information, or Objects, served on the FTC on

December 26, 2019.

       12.     Neither Georgetown Economic Services, LLC nor Defendants produced a

privilege log or any other description of the nature of the withheld documents.


3
       The FTC is not attaching the July submission or the exhibits thereto due to the sensitivity
of some of its contents. The FTC would be happy to provide the documents to the Court for in
camera review at the Court’s request.
                                                4
       Case
        Case1:17-cv-00124-LLS Document
              1:20-mc-00023-EGS        125-1
                                Document  1-1 Filed
                                               Filed08/28/20
                                                     04/10/20 Page
                                                              Page21 of 588
                                                                   5 of



       13.     The parties discussed the subpoena and GES’s response on January 16, 2020.

The parties conferred regarding the instant motion to compel on April 2, 2020.

       14.     The parties have been unable to resolve their differences regarding the GES

documents. Defendants have indicated that they will oppose this motion.



I declare under penalty of perjury that the foregoing is true and correct.

       Executed in Arlington, VA on April 10, 2020.

                                      /s/ Michelle Rusk
                                      MICHELLE RUSK
                                      mrusk@ftc.gov; (202) 326-3148
                                      Federal Trade Commission
                                      600 Pennsylvania Ave., NW; Room CC-10528
                                      Washington, DC 20580
                                      Fax: (202) 326-3259
                                      Attorney for Plaintiff
                                      FEDERAL TRADE COMMISSION




                                                 5
      Case
       Case1:17-cv-00124-LLS
           Case 1:17-cv-00124 Document
            1:20-mc-00023-EGS Document 125-1
                                Document  FiledFiled
                                       1 1-2   Filed 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page 1 of 22
                                                              Page   132ofof32
                                                                             88




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION and                        Case No.
 THE PEOPLE OF THE STATE OF NEW
 YORK, by ERIC T. SCHNEIDERMAN,                      COMPLAINT FOR PERMANENT
 Attorney General of the State of New York,          INJUNCTION AND OTHER
                                                     EQUITABLE RELIEF
                        Plaintiffs,
                        v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company;
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.; and
 MICHAEL BEAMAN, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.
                        Defendants.



       Plaintiffs, the Federal Trade Commission (“FTC”) and the People of the State of New

York, by their attorney Eric T. Schneiderman, Attorney General of the State of New York

(“NYAG”), for their Complaint allege:

       1.      The FTC brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive relief, rescission or


                                              -1-
       Case
        Case1:17-cv-00124-LLS
            Case 1:17-cv-00124 Document
             1:20-mc-00023-EGS Document 125-1
                                 Document  FiledFiled
                                        1 1-2   Filed 08/28/20
                                                 01/09/17
                                                      04/10/20 Page
                                                            Page 2 of 23
                                                               Page   232ofof32
                                                                              88




reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten

monies, and other equitable relief for the acts or practices of Defendants’ Quincy Bioscience

Holding Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc., Quincy Bioscience

Manufacturing, LLC, Mark Underwood, and Michael Beaman (collectively, “Defendants”) in

violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and 52, in connection with

the labeling, advertising, marketing, promotion, distribution, and sale of Prevagen, a dietary

supplement that purportedly improves memory. Prevagen contains one active ingredient, the

dietary protein apoaequorin, and it is sold in a variety of strengths and forms.

       2.        The People of the State of New York bring this action under New York Executive

Law (“NY Exec. Law”) § 63(12), which authorizes their attorney, the NYAG, to bring an action

for injunctive relief, restitution, damages and costs against any person or business that has

engaged in repeated or persistent fraud or illegality in the conduct of his or its business, and New

York General Business Law (“NY GBL”) §§ 349 and 350, which authorize the NYAG to bring

an action for injunctive relief, restitution and penalties whenever any person, firm, corporation or

association or agent or employee thereof has engaged in deceptive business practices and false

advertising. This action is brought against Defendants in connection with the labeling,

advertising, marketing, promotion, distribution, and sale of Prevagen.

                                 JURISDICTION AND VENUE

       3.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345, and 15 U.S.C. §§ 45(a) and 53(b).

       4.        This Court has supplemental jurisdiction over the NYAG’s claims under 28

U.S.C. § 1367.




                                                -2-
       Case
        Case1:17-cv-00124-LLS
            Case 1:17-cv-00124 Document
             1:20-mc-00023-EGS Document 125-1
                                 Document  FiledFiled
                                        1 1-2   Filed 08/28/20
                                                 01/09/17
                                                      04/10/20 Page
                                                            Page 3 of 24
                                                               Page   332ofof32
                                                                              88




       5.      Venue is proper in this district under 28 U.S.C. §§ 1391(b)(2), (b)(3), (c)(2), and

(d), and 15 U.S.C. § 53(b).

                                          PLAINTIFFS

       6.      Plaintiff FTC is an independent agency of the United States Government created

by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. §

45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC

also enforces Section 12 of the FTC Act, 15 U.S.C. § 52, which prohibits false advertisements

for food, drugs, devices, services, or cosmetics in or affecting commerce.

       7.      The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

appropriate in each case, including rescission or reformation of contracts, restitution, the refund

of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).

       8.      The NYAG is authorized to take action to enjoin repeated and persistent

fraudulent and illegal business conduct under NY Exec. Law § 63(12) and deceptive business

practices and false advertising under NY GBL §§ 349 and 350 and to obtain equitable or other

appropriate relief, including restitution, damages, disgorgement of ill-gotten monies and

penalties as may be appropriate.

                                         DEFENDANTS

       9.      Defendant Quincy Bioscience Holding Company, Inc. is a Wisconsin corporation

with its principal place of business at 726 Heartland Trail, Suite 300, Madison, Wisconsin.

Quincy Bioscience Holding Company, Inc. transacts or has transacted business in this district

and throughout the United States. At all times material to this Complaint, acting alone or in

concert with others, Quincy Bioscience Holding Company, Inc., through its wholly-owned


                                                -3-
      Case
       Case1:17-cv-00124-LLS
           Case 1:17-cv-00124 Document
            1:20-mc-00023-EGS Document 125-1
                                Document  FiledFiled
                                       1 1-2   Filed 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page 4 of 25
                                                              Page   432ofof32
                                                                             88




subsidiaries, has advertised, marketed, promoted, distributed, or sold Prevagen to consumers

throughout the United States, including New York.

       10.     Defendant Quincy Bioscience, LLC is a wholly-owned subsidiary of Quincy

Bioscience Holding Company, Inc. It is a Wisconsin limited liability company with its principal

place of business at 726 Heartland Trail, Suite 300, Madison, Wisconsin. Quincy Bioscience,

LLC transacts or has transacted business in this district and throughout the United States. At all

times material to this Complaint, acting alone or in concert with others, Quincy Bioscience, LLC

has advertised, marketed, promoted, distributed, or sold Prevagen to consumers throughout the

United States, including New York.

       11.     Defendant Prevagen, Inc., also doing business as Sugar River Supplements, is a

wholly-owned subsidiary of Quincy Bioscience Holding Company, Inc. It is a Wisconsin

corporation with its principal place of business at 726 Heartland Trail, Suite 300, Madison,

Wisconsin. Prevagen, Inc. transacts or has transacted business in this district and throughout the

United States. At all times material to this Complaint, acting alone or in concert with others,

Prevagen, Inc. has advertised, marketed, promoted, distributed, or sold Prevagen to consumers

throughout the United States, including New York.

       12.     Defendant Quincy Bioscience Manufacturing, LLC is a wholly-owned subsidiary

of Quincy Bioscience Holding Company, Inc. It is a Wisconsin corporation with its principal

place of business at 726 Heartland Trail, Suite 300, Madison, Wisconsin. Quincy Bioscience

Manufacturing, LLC transacts or has transacted business in this district and throughout the

United States. At all times material to this Complaint, acting alone or in concert with others,

Quincy Bioscience Manufacturing, LLC has advertised, marketed, promoted, distributed, or sold

Prevagen to consumers throughout the United States, including New York.


                                               -4-
      Case
       Case1:17-cv-00124-LLS
           Case 1:17-cv-00124 Document
            1:20-mc-00023-EGS Document 125-1
                                Document  FiledFiled
                                       1 1-2   Filed 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page 5 of 26
                                                              Page   532ofof32
                                                                             88




       13.     Defendant Mark Underwood (“Underwood”) is the co-founder and President of

Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, and Prevagen, Inc.

Underwood is a member of the Board of Directors of Quincy Bioscience, LLC, Prevagen, Inc.,

and Quincy Bioscience Manufacturing, LLC and a shareholder of Quincy Bioscience Holding

Company, Inc., owning 33 percent of shares, the largest individual ownership interest.

Underwood, in connection with the matters alleged herein, transacts or has transacted business in

this district and throughout the United States, including New York.

       14.     At all times material to this Complaint, acting alone or in concert with others,

Underwood has formulated, directed, controlled, had the authority to control, or participated in

the acts and practices of Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC,

and Prevagen, Inc., including the acts and practices set forth in this Complaint. Underwood is a

member of the marketing creative team, serving as the final decision maker on advertising claims

across all channels of distribution and media platforms. Underwood coordinates advertising

claim language review with counsel, translates scientific data into marketing language, and

directs research programs and activities. Underwood has appeared in infomercials aired

nationwide, including in New York, touting Prevagen’s memory improvement benefits and has

co-authored studies on Prevagen. Underwood also authored the “Brain Health Guide,” a user

guide disseminated nationwide, including in New York, that describes how Prevagen works and

the purported science behind this dietary supplement.

       15.     Defendant Michael Beaman (“Beaman”) is the co-founder, former President, and

current Chief Executive Officer of Quincy Bioscience Holding Company, Inc., Quincy

Bioscience, LLC, and Prevagen, Inc. Beaman is the Chair of the Board of Directors for Quincy

Bioscience, LLC, Prevagen, Inc., and Quincy Bioscience Manufacturing, LLC and a shareholder


                                               -5-
       Case
        Case1:17-cv-00124-LLS
            Case 1:17-cv-00124 Document
             1:20-mc-00023-EGS Document 125-1
                                 Document  FiledFiled
                                        1 1-2   Filed 08/28/20
                                                 01/09/17
                                                      04/10/20 Page
                                                            Page 6 of 27
                                                               Page   632ofof32
                                                                              88




of Quincy Bioscience Holding Company, Inc., owning 22 percent of shares, the second largest

individual ownership interest. Beaman, in connection with the matters alleged herein, transacts

or has transacted business in this district and throughout the United States, including New York.

       16.     At all times material to this Complaint, acting alone or in concert with others,

Beaman has formulated, directed, controlled, had the authority to control, or participated in the

acts and practices of Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, and

Prevagen, Inc., including the acts and practices set forth in this Complaint. Beaman has given

media interviews, signed research agreements, pre-approved research proposals, and reviewed

Defendants’ advertising, including advertising that has been disseminated nationwide, including

in New York.

       17.     Defendants Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC,

Prevagen, Inc., and Quincy Bioscience Manufacturing, LLC (collectively, “Corporate

Defendants”) have operated as a common enterprise while engaging in the deceptive acts and

practices alleged below. These Corporate Defendants have conducted the business practices

described below through an interrelated network of companies that have common ownership,

officers, managers, business functions, employees, and office locations. Because these Corporate

Defendants have operated as a common enterprise, each of them is jointly and severally liable for

the acts and practices alleged below. Defendants Beaman and Underwood have formulated,

directed, controlled, had the authority to control, or participated in the acts and practices of the

Corporate Defendants that constitute the common enterprise.




                                                 -6-
      Case
       Case1:17-cv-00124-LLS
           Case 1:17-cv-00124 Document
            1:20-mc-00023-EGS Document 125-1
                                Document  FiledFiled
                                       1 1-2   Filed 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page 7 of 28
                                                              Page   732ofof32
                                                                             88




                                         COMMERCE

       18.     At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                          DEFENDANTS’ BUSINESS ACTIVITIES

       19.     Prevagen is a dietary supplement containing the active ingredient apoaequorin, a

dietary protein, which according to Defendants was originally obtained from a species of

jellyfish called Aequorea victoria. Prevagen is available in Regular Strength (10 milligrams) and

Extra Strength (20 milligrams) capsules and chewable versions, and Prevagen Professional (40

milligrams) capsules (collectively, “Prevagen Products”).

       20.     A bottle of each Prevagen Product contains 30 tablets and provides a 30-day

supply if taken once daily according to the product label’s suggested use. The price per bottle

varies depending on the seller, with prices ranging from $24.29 to $58.53 for Prevagen Regular

Strength, $32.17 to $69.95 for Prevagen Extra Strength, $16.49 to $51.29 for Prevagen

Chewable, and $39.33 to $68.40 for Prevagen Professional.

       21.     Since at least 2007, Defendants have labeled, advertised, marketed, promoted,

distributed, and sold the Prevagen Products to the public and healthcare practitioners through

their own websites, Prevagen.com, QuincyBioscience.com, PrevagenPro.com, PrevagenES.com,

SugarRiverSupplements.com, and through health stores, pharmacies, retail stores, and retail

websites, including Amazon, CVS, Duane Reade, Rite-Aid, Meijer, the Vitamin Shoppe, and

Walgreens. Sales of Prevagen in the United States from 2007 through mid-2015, minus refunds,

totaled $165 million.



                                               -7-
      Case
       Case1:17-cv-00124-LLS
           Case 1:17-cv-00124 Document
            1:20-mc-00023-EGS Document 125-1
                                Document  FiledFiled
                                       1 1-2   Filed 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page 8 of 29
                                                              Page   832ofof32
                                                                             88




          22.   Defendants have widely advertised the Prevagen Products through their own

websites, Prevagen.com, QuincyBioscience.com, PrevagenPro.com, PrevagenES.com,

PrevagenReviews.com, SugarRiverSupplements.com, and HopeTrials.com, as well as through

infomercials, short form television commercials, radio, social media, newspapers, and

magazines.

          23.   Defendants’ infomercials aired frequently as the “Better Memory Show” from

July 2013 to April 2015. They employed an interview format and featured Defendant Mark

Underwood, explaining the problems associated with memory loss, the purported benefits of the

Prevagen Products, and research purportedly supporting Defendants’ memory-improvement

claims.

          24.   Defendants’ short-form television advertisements have aired nationally on

broadcast and cable networks, including CNN, Fox News, and NBC, and their radio campaign

includes spots on internet and satellite radio services such as Sirius and iHeartRadio.

          25.   Defendants have an active social media presence with accounts on Facebook,

Instagram, Twitter, Pinterest, and YouTube.

          26.   Defendants’ advertising campaign also included a 2015 “Better Memory Tour.”

Company representatives traveled aboard the “Prevagen Express” bus to various health food

centers and health expos across the country, showcasing the Prevagen Products and Defendant

Mark Underwood’s Brain Health Guide, which accompanies product orders and can be

downloaded from Defendants’ websites.

          27.   Defendants have represented, among other things, through express and implied

claims and consumer and expert endorsements, that the Prevagen Products improve memory and

provide other cognitive benefits, and that the Prevagen Products’ effects on memory and


                                               -8-
      Case
       Case1:17-cv-00124-LLS
           Case 1:17-cv-00124 Document
            1:20-mc-00023-EGS Document 125-1
                                Document  FiledFiled
                                       1 1-2   Filed 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page 9 of 30
                                                              Page   932ofof32
                                                                             88




cognition are clinically proven. To induce consumers to purchase the Prevagen Products,

Defendants have disseminated, or caused to be disseminated, advertisements, labeling, and other

marketing materials, including, but not limited to, the attached Exhibits A through F. These

advertisements contain the following statements and depictions, among others:

              A.      Prevagen Regular Strength Label (Exhibit A)




                                              -9-
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   31
                                                         10 of10 of 32
                                                               32of 88




      SIDE LABEL:                                   BACK LABEL:




      B.     Prevagen TV Ad – “Jellyfish Protein” (Exhibits B-1 (transcript) and
      B-2 (video))

      ON SCREEN: Memory Improvement?

      ANNOUNCER: Can a protein originally found in the jellyfish improve your
      memory?

      ON SCREEN: QUINCY BIOSCIENCE

      Our Scientists Say “Yes!”

      ANNOUNCER: Our scientists say yes.

      ON SCREEN: Actor portrayal [Screen depicts a smiling doctor wearing a white
      coat, with the words “Quincy Bioscience” and “Our Scientists Say “Yes!”
      appearing next to the doctor. In the next scene, another doctor in a white coat is
      looking into a microscope. The “Actor Portrayal” disclosure appears in both
      scenes in small print at the bottom of the screen.]

      Supports Healthy Brain Function* [Appears in large font in the center of the
      screen]

      *These statements have not been evaluated by the Food and Drug Administration.

                                     - 10 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   32
                                                         11 of11 of 32
                                                               32of 88




      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure appears briefly in a box in much smaller font at the bottom of the
      screen.]

      ANNOUNCER: Researchers have discovered a protein that actually supports
      healthier brain function. It’s the breakthrough in a supplement called Prevagen.

      ON SCREEN: Prevagen

      Supplements Brain Proteins

      ANNOUNCER: As we age, we lose proteins that support our brain.

      ON SCREEN: Prevagen Improves Memory

      Chart [A full-screen bar chart depicts memory improving significantly over 90
      days]

      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure appears briefly in a box in much smaller font at the bottom of the
      screen.]

      ANNOUNCER: Prevagen supplements these proteins and has been clinically
      shown to improve memory.

      ON SCREEN: Safe Effective

      ANNOUNCER: It’s safe and effective.

      ON SCREEN: Available at Walgreens

      CVS/pharmacy RITE AID

      ANNOUNCER: For support of healthier brain function, a sharper mind and
      clearer thinking, try Prevagen for yourself today.

      C.     Website Capture, Prevagen.com, December 10, 2015 (Exhibit C)

      Improve your memory with Prevagen ®*

      Prevagen can improve memory*



                                     - 11 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   33
                                                         12 of12 of 32
                                                               32of 88




      Prevagen was tested in a large double-blind, placebo-controlled study using
      computers to assess brain performance. 218 adults over 40 years old participated
      in the three month study. Prevagen significantly improved learning and word
      recall.*

      Around the age of 40, our brain begins to need more cognitive support.* Prevagen can
      improve memory within 90 days.*

      Common examples where Prevagen may help

            Walk into a room and forget why.
            Spend extra time looking for car keys or purse.
            Trouble remembering names or faces.

      These are everyday examples of normal memory challenges that can come with
      aging. Prevagen has been tested and shown to improve memory.*


      Prevagen is a safe and effective supplement

      Only Prevagen contains the patented ingredient apoaequorin, a unique protein
      originally obtained from a specific species of jellyfish called Aequorea Victoria
      found in the Puget Sound. Apoaequorin is a protein our brains need for healthy
      function but is diminished in the aging process.

      Prevagen is very safe and extremely well-tolerated. There are no known
      contraindications with any supplements or medications


      Make Memories Last a Lifetime
      There’s nothing more fulfilling than being at your mental best in order to enjoy
      every moment with friends and family. But that can be difficult for some of us
      due to normal, age-related memory loss.

      Order Now

      How does Prevagen ® work?
      Laboratory research has demonstrated that Prevagen has powerful cell supporting
      activity by providing a protein originally found in jellyfish.




                                      - 12 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   34
                                                         13 of13 of 32
                                                               32of 88




      In aging, these proteins are depleted leaving brain cells vulnerable to damage.
      Prevagen is made by Quincy Bioscience and was developed by scientists and
      University researchers in Madison, Wisconsin.

                                      …
      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure refers back to each asterisk on this webpage. It appears in a box in
      white text against a blue background at the very bottom of the webpage.]


                                      …
      Protein Chemistry

      Apoaequorin is capable of crossing the blood brain barrier (BBB) and
      the GI barrier

      When cerebrospinal fluid (CSF) and blood plasma samples were taken from a
      population of dogs to which apoaequorin was orally administered, these samples
      showed quantifiable evidence that the supplement was present in the nervous and
      circulatory systems of the animals. Using a specially designed enzyme-linked
      immunosorbent assay (ELISA) linked to an electrochemiluminescent assay, it was
      also demonstrated that apoaequorin levels in dog CSF and plasma increased
      proportionately as a function of time. These data indicate that apoaequorin is
      capable of crossing the blood brain barrier and the gastrointestinal barrier via its
      presence in dog CSF and blood plasma, respectively.

      As we age, we lose about 85,000 brain cells each day.

      Aging and how Prevagen® can help

      In the United States, 10,000 baby boomers turn 50 every day. And although a
      touch of gray hair can look distinguished, there are other age-related issues that
      may be unwanted, such as the mild memory problems associated with aging. Your
      brain is made up of many small cells, and controls everything you do. To stay
      healthy your brain contains proteins that support brain health.

      As we age, the body’s ability to naturally produce this protein slows down. When
      this happens you may start to experience difficulty with memory, focus and
      concentration. Prevagen helps support brain cells by supplementing the proteins
      with the patented ingredient apoaequorin and supports healthier brain function.*


                                     - 13 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   35
                                                         14 of14 of 32
                                                               32of 88




      Researchers have discovered a protein that actually supports healthy
      brain function*

      For many years, researchers have known that the human brain loses cells
      throughout our lives, part of the natural process of aging. In fact, we lose about
      85,000 brain cells per day, that is one per second, over 31 million brain cells
      every year! This impacts every aspect of your life… how you think and how you
      feel. Recently, scientists made a significant breakthrough in brain health with the
      discovery that apoaequorin can support healthy brain function, help you have a
      sharper mind and think clearer.*

      Prevagen Supports:

      Healthy Brain Function*
      Apoaequorin is in the same family of proteins as those found in humans, but it
      was originally discovered in one of nature’s simplest organisms—the jellyfish.

      Sharper Mind*
      Now produced in a scientific process, researchers formulated this vital protein
      into a product called Prevagen®. Prevagen is clinically shown to help with mild
      memory problems associated with aging.

      Better Memory*
      This type of protein is vital and found naturally in the human brain and nervous
      system. As we age we can’t make enough of them to keep up with the brain’s
      demands. Prevagen supplements these proteins during the natural process of aging
      to keep your brain healthy. Prevagen comes in an easy to swallow capsule. It has
      no significant side effects and will not interact with your current medication.

      Clearer Thinking*
      Just how well does Prevagen work? In a computer assessed, double-blinded,
      placebo controlled study, Prevagen improved memory for most subjects within 90
      days.*

                                      …
      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure refers back to each asterisk on this webpage. It appears in a box in
      white text against a blue background at the very bottom of the webpage.]

                                      …


                                     - 14 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   36
                                                         15 of15 of 32
                                                               32of 88




      Quincy Bioscience is a research-based biotechnology
      company
                             …
      Prevagen® is the company’s flagship consumer brand containing apoaequorin
      which has shown in published studies to be safe and effective. A landmark
      double-blind and placebo controlled trial demonstrated Prevagen improved short-
      term memory, learning, and delayed recall over 90 days.

      As a result of the supplement’s safety and effectiveness, Prevagen is now the
      number one selling brain support supplement in chain pharmacies across America
      according to Nielsen data (December 2014).

                                     …

      Nobel prize in chemistry

      Apoaequorin (Pronounced: ā-poe-ē-kwôr-ĭn) was first discovered in 1962 in
      glowing jellyfish. Turns out these proteins caused the jellyfish to glow when the
      proteins bound to calcium ions. We’ve learned a lot about how calcium functions
      in the body by using apoaequorin. The Princeton professor who discovered this
      protein and his colleagues who helped develop the research won the Nobel prize
      in 2008. Prevagen does not cause any glowing!

      Quincy Bioscience and Apoaequorin

      Founded in June of 2004 and based in Madison, Wisconsin, Quincy Bioscience is
      a biotechnology company focused on the discovery, development, and
      commercialization of novel technologies to address cognitive issues and other
      age-related health challenges. The core technology of the company is the
      innovative application of the calcium-binding protein Apoaequorin. Using this
      cutting edge protein originally discovered in jellyfish in the early 1960s, the
      company focuses on alleviating the consequences of impaired calcium
      homeostasis (the imbalance of calcium ions) which can lead to mild memory loss
      associated with aging.
                                     …

      Frequently Asked Questions about Prevagen
                          …



                                    - 15 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   37
                                                         16 of16 of 32
                                                               32of 88




      What is Prevagen?
      Prevagen (Pronounced: prev-uh-gen) is a new brain health supplement and
      functions unlike other brain or memory supplements.* Prevagen’s patented
      ingredient is a new use for a well-known protein called “apoaequorin” which was
      originally found in a certain species of jelly fish.

      Prevagen has been clinically tested and shown to improve mild memory problems
      that occur in aging.*

      What are the most commonly reported benefits of Prevagen?

            Improves absentmindedness*

            Improves memory*

            Helps with mild memory problems associated with aging*

      How long will it take to feel results?

      Daily use for 30-90 days is a reasonable length of time to experience results.

      Do you have research supporting Prevagen?

      Yes. A recent memory study showed Prevagen significantly supported cognitive
      function compared to placebo.

      View the study [links to the Madison Memory Study]

                                       …

      What are all the asterisks (*) for?

      The asterisk (*) denotes the FDA disclaimer for dietary supplements. This
      statement or “disclaimer” is required by law (DSHEA) when a manufacturer
      makes a structure/function claim on a dietary supplement label. In general, these
      claims describe the role of a nutrient or dietary ingredient intended to affect the
      structure or function of the body. The manufacturer is responsible for ensuring the
      accuracy and truthfulness of these claims; they are not approved by FDA. For this
      reason, the law says that if a dietary supplement label includes such a claim, it
      must state in a “disclaimer” that FDA has not evaluated this claim. The disclaimer
      must also state that this product is not intended to “diagnose, treat, cure or prevent
      any disease,” because only a drug can legally make such a claim. For more
      information on dietary supplements, please visit www.fda.gov



                                      - 16 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   38
                                                         17 of17 of 32
                                                               32of 88




                                      …
      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure refers back to each asterisk on this webpage. It appears in a box in
      white text against a blue background at the very bottom of the webpage.]

                                      …

      Watch Prevagen Reviews
      After over 15 years of research, we know Prevagen works to improve memory.
      But you don’t have to take our word for it. On the following pages, you’ll find
      Prevagen reviews from actual Prevagen users and hear how this brain health
      supplement, originally derived from a jellyfish, has helped them.

      If you feel like you can relate to any of these people—whether you have trouble
      remembering names, or forget where you placed your keys—you may be
      experiencing age-related memory loss. This is a totally normal part of aging, but
      as you will see from watching these Prevagen reviews, you CAN take action to
      preserve your memories.

      The personal experiences you’ll find here are from actual Prevagen users.
      They are not from employees, friends or any party where compensation was
      offered as an inducement for providing a favorable testimonial. These are real
      reviews from real people.

                                      …
      Mary remembers names better
      I would say I probably noticed a difference within a month of taking Prevagen.
      That I was able to remember things better. And I wasn’t as frustrated with myself,
      which was great.
                                      …

      Jim improved his memory*
      I had such a positive experience from Prevagen that I would urge anybody to at
      least try it and see if it’ll work for them, because it sure helped me.
                                      …
      “Why not try it?”



                                     - 17 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   39
                                                         18 of18 of 32
                                                               32of 88




      It was about 3 weeks when the product began to work for me, and it’s just getting
      better. I think its important to optimally age, there’s no such thing as anti-aging,
      we’re all going to age. But for me, this has been optimal.

                                       …
      D.    The Brain Health Guide, Mark Underwood, February 11, 2016
      (Exhibit D)

      CHAPTER 1
      AMERICA’S STATE OF BRAIN HEALTH
      As we age, mild memory problems result in more difficulty in remembering. They
      also lead to an inability to focus, pay attention or stay on task. With advancing
      age comes increasing stress that can affect the brain.

                                       …

      CHAPTER 10
      WHAT IS PREVAGEN?

                                       …

      In order to stay healthy, the brain has specific proteins which help support brain
      cell function. Like other physiological processes in normal aging, the brain’s level
      of these proteins decreases as we grow older. In the progression of normal aging,
      signs of forgetfulness become more obvious in our 50s. What was once easy to
      recall, now takes a little longer to retrieve.

               How often do these occur? You may want to
             ask a loved one to help you answer the questions!

                1. Forget words you want to use in a conversation.

            2. Set items down and then forget where you placed them.

              3. Repeat tasks that you already completed previously.

       4. Forget details of what you did or what happened to you yesterday.

      5. Ask someone the same question twice or telling [sic] the same story.



                                     - 18 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   40
                                                         19 of19 of 32
                                                               32of 88




      Prevagen may help you improve your memory.*

      Breakthrough Brain Health Supplement*
      Prevagen is a safe and effective brain health supplement shown to improve
      memory.* Prevagen supports brain function by using the protein apoaequorin to
      supplement the proteins that are diminished as we age.* Supplementing with
      Prevagen has also shown to support the performance of the brain as demonstrated
      in cognitive testing. (More on this topic in the next chapter.)*

      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure refers back to each asterisk on this page. It appears in a box in smaller
      bold text at the very bottom of the page.]

                                      …

      Chapter 11
      THE LATEST SCIENCE

                                      …

      PREVAGEN IMPROVES MEMORY*

      In 2010, Quincy Bioscience set out to build on the strong evidence that had been
      gathered on ability [sic] of apoaequorin to improve memory*

                                      …
      The goal of the Madison Memory Study was to measure Prevagen’s ability to
      improve brain function using computer software in people experiencing normal
      age-related mild memory difficulties.*

      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure refers back to each asterisk on this page. It appears in a box in smaller
      bold text at the very bottom of the page.]

                                      …

      A total of 218 adults ages 40 to 91 years old, were tested at predetermined one-
      month time intervals and changes on specific assessments of cognitive function
      were measured at various time points during the study. The final results of the
      study were very encouraging. The data showed that people taking Prevagen had
      statistically significant improvement in several areas of memory compared to

                                     - 19 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   41
                                                         20 of20 of 32
                                                               32of 88




      baseline and to placebo.* The Prevagen group improved their scores in executive
      function, learning, memory, and word recall.*

                                      …

      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure refers back to each asterisk on this page. It appears in a box in smaller
      bold text at the very bottom of the page.]

                                      …

      A Life of Quality
      Have you ever heard something, and it made an impression on you? That is
      verbal learning. The act of remembering is primal. And the ability to summon
      information previously heard or seen is at our core. Being able to recall (and
      repeat) something that occurred earlier gives our lives greater meaning and
      purpose.

      An example might be experiencing something someone said -- words from a
      colleague or an actor in a film. Those words -- anything from something
      profound and memorable to a joke, made an impression. You wanted to
      remember what you had just heard so you could relate it to others. Still another
      example might be hearing of a new book, and wanting to recall its title
      so you could later find out more. Both exhibit verbal learning, an essential brain
      activity that helps us retain information.

      When the International Shopping Recall List Test was presented in the Madison
      Memory Study, a short shopping list was read aloud to subjects three times in
      succession with the participants given the chance to repeat what they could
      remember from the list after each time. Then the other tests were taken. When
      completed, testers asked each subject to recall verbally what was on the shopping
      list. The results were significant. Over the 90-day run of the study, subjects
      within a normal cognitive range and those with mild to moderate impairment
      fared well. Both groups had taken Prevagen during the three-month study
      period.

      While little in this world is perfect, research, executed properly, uncovers ways
      that can improve the quality of our lives as we age. And being able to remember
      and repeat something verbally to others is an example of that quality. In the
      Madison Memory Study, the Prevagen arm significantly improved all of the
      above mentioned areas. For more about the study, see the appendix.

                                      …
                                     - 20 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   42
                                                         21 of21 of 32
                                                               32of 88




      EPILOGUE
      RESEARCHERS DISCOVER “A GIFT FROM THE SEA”

      Mark Underwood, President and Co-Founder
      Quincy Bioscience

                                      …

      Together with Mike Beaman, my business partner, we have developed a way for
      this unique jellyfish technology to be used for supporting the brain.*

                                      …

      My goal is to help as many people as we can through the further development of
      Prevagen, by educating people on brain health, and by providing the public with a
      supplement that has been shown to work and is safe and scientifically sound.

      *These statements have not been evaluated by the Food and Drug Administration.
      This product is not intended to diagnose, treat, cure or prevent any disease. [This
      disclosure refers back to the asterisk on this page. It appears in a box in smaller
      bold text at the very bottom of the page.]

                                      …

      E.     The Better Memory Show Infomercial (Exhibits E-1 (transcript) and
      E-2 (video))

      ON SCREEN: Teri Barr

      Television Investigative Journalist

      TERI BARR: Hello, I'm Teri Barr. I've been a writer and television investigative
      journalist for more than 20 years, reporting on stories that can dramatically impact
      your health and well-being and the health of the people in your life you love and
      care about. Now, several years ago, I came across a story about a company doing
      some research on the brain, and I wanted to share this with you. They discovered
      a protein in jellyfish and they thought it might have the ability to support your
      brain and improve your memory. So, our special guest today is going to share
      with us exactly how this gift from the sea holds the key to improving normal age-
      related memory problems and so much more. I'm happy to have with us today
      Mark Underwood. He is a neuroscientist. He is also an author and has been
      featured in media all across the country talking about this discovery. And he also
      has a very special personal story to share. Mark, thank you for joining us today.

                                     - 21 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   43
                                                         22 of22 of 32
                                                               32of 88




      ON SCREEN: Mark Underwood

      President of Quincy Bioscience, Neuroscientist,

      Author

      MARK UNDERWOOD: Well, thank you, Teri. Memory problems are a big
      issue.

      TERI BARR: Right.

      MARK UNDERWOOD: As the baby boomers continue to age, we see more and
      more people that are struggling with day-to-day activities. They might become
      forgetful and lose their car keys or their cell phone, but certainly, you know, even
      some of us, well, we might walk into a room and forget where we're going.

      TERI BARR: Mm-hmm.

      MARK UNDERWOOD: -- or we're rummaging through the refrigerator and we
      forget what we're up to. Our research has shed some new light on how to improve
      these mild memory issues and, hopefully, it will be helpful for all those that are
      out there watching us today to learn more about how the brain works, how it
      changes with the aging process and, specifically, how we can use that unique
      protein found in the jellyfish to help our brains, well, get a little better, help our
      memory improve, and that's offering a lot of hope to people, those that have
      already been using Prevagen for some time, to help them with their day-to-day
      lives and make it a little bit easier.

                                       …

      MARK UNDERWOOD: A large double blind, placebo-controlled trial that we
      completed that showed great efficacy for Prevagen, showing statistically
      significant improvements in word recall, in executive function, and also in short
      term memory.

      ON SCREEN: Word Recall

      Executive Function

      Short-term Memory

                                       …


                                      - 22 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   44
                                                         23 of23 of 32
                                                               32of 88




      ON SCREEN: In a clinical trial participants showed improvement in memory in

      90 days. Results published in peer reviewed journal in July 2011.

      MARK UNDERWOOD: In the clinical trial, we were showing those benefits
      after the first month and those continued to improve after the second and third
      months.
                                      …

      ON SCREEN: Sue H.

      Prevagen User

      SUE H.: When I first heard about Prevagen from my neighbor, Jan, I hoped that
      it would help my middle-aged memory become a little clearer. At work, I
      multitask all day long and I would find myself standing over somewhere
      wondering, why did I come back here. I find that a lot less now. Since I started
      taking Prevagen, I feel like I’m able to stay on task without wavering off and
      doing three different things, multitasking. I can stay on task and finish my project
      and it’s just easier. We see probably 60 patients in our office a day. The doctor
      asked several of us if we remembered this certain patient and I was the only one
      that could come up with her name. They think I’m amazing. They just are
      amazed at my memory at work. I would tell my friends and relatives that
      Prevagen is great. I’d recommend it to all of them no matter what age just
      because of the benefits that I have seen in my focus and memory.
                                      …
      F.    Prevagen Express Bus, Instagram Post Captured on March 31, 2016
      (Exhibit F)




                                     - 23 -
          Case
          Case 1:17-cv-00124-LLS
              Case
               1:20-mc-00023-EGS Document
                   1:17-cv-00124 Document
                                  Document125-1
                                          1 1-2   Filed
                                             FiledFiled 08/28/20
                                                   01/09/17
                                                        04/10/20 Page
                                                              Page
                                                                 Page   45
                                                                   24 of24 of 32
                                                                         32of 88




          28.    To substantiate their claims that Prevagen improves memory, is clinically shown

to improve memory, improves memory within 90 days, is clinically shown to improve memory

within 90 days, reduces memory problems associated with aging, is clinically shown to reduce

memory problems associated with aging, provides other cognitive benefits, and is clinically

shown to provide other cognitive benefits, Defendants primarily rely on one double-blind,

placebo-controlled human clinical study using objective outcome measures of cognitive function.

This study, called the Madison Memory Study, involved 218 subjects taking either 10 milligrams

of Prevagen or a placebo. The subjects were assessed on nine computerized cognitive tasks,

designed to assess a variety of cognitive skills, including memory and learning, at various

intervals over a period of ninety days. The Madison Memory Study failed to show a statistically

significant improvement in the treatment group over the placebo group on any of the nine

computerized cognitive tasks.

          29.   After failing to find a treatment effect for the sample as a whole, the researchers

conducted more than 30 post hoc analyses of the results, looking at data broken down by several

variations of smaller subgroups for each of the nine computerized cognitive tasks. This

methodology greatly increases the probability that some statistically significant differences

would occur by chance alone. Even so, the vast majority of these post hoc comparisons failed to

show statistical significance between the treatment and placebo groups. Given the sheer number

of comparisons run and the fact that they were post hoc, the few positive findings on isolated

tasks for small subgroups of the study population do not provide reliable evidence of a treatment

effect.




                                                - 24 -
       Case
       Case 1:17-cv-00124-LLS
           Case
            1:20-mc-00023-EGS Document
                1:17-cv-00124 Document
                               Document125-1
                                       1 1-2   Filed
                                          FiledFiled 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page
                                                              Page   46
                                                                25 of25 of 32
                                                                      32of 88




       30.     Nevertheless, Defendants widely touted the Madison Memory Study in their

advertising. For example, the chart below appeared in the product labels for the Prevagen

Products and Defendants’ TV ads and website, prevagen.com. It indicates that a “double-

blinded, placebo controlled study” showed dramatic improvement in recall tasks when, in fact,

the results for the specific task referenced in the chart showed no statistically significant

improvement in subjects taking Prevagen compared to subjects taking a placebo. In addition,

Defendants eliminated from the chart one of the four data points in the study – day 60. At day

60, the recall task scores of subjects taking Prevagen declined from day 30, and were slightly

worse than the recall task scores of subjects in the placebo group.




       31.     Defendants’ claims that their product improves memory and cognition rely on the

theory that the product’s dietary protein, apoaequorin, enters the human brain to supplement

endogenous proteins that are lost during the natural process of aging. Defendants developed

their product and created their marketing campaign based on this theory. Defendants, however,

do not have studies showing that orally-administered apoaequorin can cross the human blood

brain barrier and therefore do not have evidence that apoaequorin enters the human brain. To the



                                                - 25 -
       Case
       Case 1:17-cv-00124-LLS
           Case
            1:20-mc-00023-EGS Document
                1:17-cv-00124 Document
                               Document125-1
                                       1 1-2   Filed
                                          FiledFiled 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page
                                                              Page   47
                                                                26 of26 of 32
                                                                      32of 88




contrary, Defendants’ safety studies show that apoaequorin is rapidly digested in the stomach

and broken down into amino acids and small peptides like any other dietary protein.



                               VIOLATIONS OF THE FTC ACT

       32.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       33.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       34.     Section 12 of the FTC Act, 15 U.S.C. § 52, prohibits the dissemination of any

false advertisement in or affecting commerce for the purpose of inducing, or which is likely to

induce, the purchase of food, drugs, devices, services, or cosmetics.

       35.     For the purposes of Section 12 of the FTC Act, 15 U.S.C. § 52, Prevagen is either

a “food” or “drug” as defined in Section 15(b) and (c) of the FTC Act, 15 U.S.C. § 55(b), (c).

                                             COUNT I

                    FALSE OR UNSUBSTANTIATED EFFICACY CLAIMS

                            (By Plaintiff Federal Trade Commission)

       36.     Through the means described in Paragraphs 19 through 31, Defendants have

represented, directly or indirectly, expressly or by implication, that:

               A.      Prevagen improves memory;

               B.      Prevagen improves memory within 90 days;

               C.      Prevagen reduces memory problems associated with aging; and

               D.      Prevagen provides other cognitive benefits, including but not limited to,

healthy brain function, a sharper mind, and clearer thinking.


                                                - 26 -
       Case
       Case 1:17-cv-00124-LLS
           Case
            1:20-mc-00023-EGS Document
                1:17-cv-00124 Document
                               Document125-1
                                       1 1-2   Filed
                                          FiledFiled 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page
                                                              Page   48
                                                                27 of27 of 32
                                                                      32of 88




       37.     The representations set forth in Paragraph 36 are false or misleading, or were not

substantiated at the time the representations were made.

       38.     Therefore, the making of the representations as set forth in Paragraph 36

constitutes a deceptive act or practice and the making of false advertisements, in or affecting

commerce, in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and 52.

                                             COUNT II

                                    FALSE PROOF CLAIMS

                            (By Plaintiff Federal Trade Commission)

       39.     Through the means described in Paragraphs 19 through 31, Defendants have

represented, directly or indirectly, expressly or by implication, that:

               A.      Prevagen is clinically shown to improve memory;

               B.      Prevagen is clinically shown to improve memory in 90 days;

               C.      Prevagen is clinically shown to reduce memory problems associated with

aging; and

               D.      Prevagen is clinically shown to provide other cognitive benefits, including

but not limited to, healthy brain function, a sharper mind, and clearer thinking.

       40.     The representations set forth in Paragraph 39 are false.

       41.     Therefore, the making of the representations as set forth in Paragraph 39

constitutes a deceptive act or practice and the making of false advertisements, in or affecting

commerce, in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a) and 52.




                                                - 27 -
         Case
         Case 1:17-cv-00124-LLS
             Case
              1:20-mc-00023-EGS Document
                  1:17-cv-00124 Document
                                 Document125-1
                                         1 1-2   Filed
                                            FiledFiled 08/28/20
                                                  01/09/17
                                                       04/10/20 Page
                                                             Page
                                                                Page   49
                                                                  28 of28 of 32
                                                                        32of 88




                        VIOLATIONS OF NEW YORK STATE LAW

                                           COUNT III

                     REPEATED FRAUDULENT OR ILLEGAL ACTS

                                       (By Plaintiff NYAG)

         42.   As set forth in Paragraphs 19 through 31 above, which allegations are

incorporated as if set forth herein, Defendants have committed acts and practices that constitute

repeated and persistent fraudulent and illegal conduct in violation of NY Exec. Law § 63(12),

including misrepresenting, directly or indirectly, expressly or by implication, that:

               A.      Prevagen improves memory;

               B.      Prevagen is clinically shown to improve memory;

               C.      Prevagen improves memory within 90 days;

               D.      Prevagen is clinically shown to improve memory within 90 days;

               E.      Prevagen reduces memory problems associated with aging;

               F.      Prevagen is clinically shown to reduce memory problems associated with

aging;

               G.      Prevagen provides other cognitive benefits, including but not limited to

healthy brain function, a sharper mind, and clearer thinking; and

               H.      Prevagen is clinically shown to provide other cognitive benefits, including

but not limited to healthy brain function, a sharper mind, and clearer thinking.

         43.   The representations set forth in Paragraph 42 are false or misleading, or were not

substantiated at the time the representations were made.


                                               - 28 -
         Case
         Case 1:17-cv-00124-LLS
             Case
              1:20-mc-00023-EGS Document
                  1:17-cv-00124 Document
                                 Document125-1
                                         1 1-2   Filed
                                            FiledFiled 08/28/20
                                                  01/09/17
                                                       04/10/20 Page
                                                             Page
                                                                Page   50
                                                                  29 of29 of 32
                                                                        32of 88




                                            COUNT IV

               DECEPTIVE ACTS OR PRACTICES AND FALSE ADVERTISING

                                        (By Plaintiff NYAG)

         44.     As set forth in Paragraphs 19 through 31 above, which allegations are

incorporated as if set forth herein, Defendants have committed acts and practices that constitute

repeated and persistent fraudulent and illegal conduct and false advertising in violation of NY

GBL §§ 349 and 350, including misrepresenting, directly or indirectly, expressly or by

implication, that:

                 A.     Prevagen improves memory;

                 B.     Prevagen is clinically shown to improve memory;

                 C.     Prevagen improves memory within 90 days;

                 D.     Prevagen is clinically shown to improve memory within 90 days;

                 E.     Prevagen reduces memory problems associated with aging;

                 F.     Prevagen is clinically shown to reduce memory problems associated with

aging;

                 G.     Prevagen provides other cognitive benefits, including but not limited to

healthy brain function, a sharper mind, and clearer thinking; and

                 H.     Prevagen is clinically shown to provide other cognitive benefits, including

but not limited to healthy brain function, a sharper mind, and clearer thinking.

         45.     The representations set forth in Paragraph 44 are false or misleading, or were not

substantiated at the time the representations were made.


                                                - 29 -
       Case
       Case 1:17-cv-00124-LLS
           Case
            1:20-mc-00023-EGS Document
                1:17-cv-00124 Document
                               Document125-1
                                       1 1-2   Filed
                                          FiledFiled 08/28/20
                                                01/09/17
                                                     04/10/20 Page
                                                           Page
                                                              Page   51
                                                                30 of30 of 32
                                                                      32of 88




                                     CONSUMER INJURY

       46.     Consumers have suffered and will continue to suffer substantial injury as a result

of Defendants’ violations of the FTC Act, NY Exec. Law § 63(12), and NY GBL §§ 349 and

350. In addition, Defendants have been unjustly enriched as a result of their unlawful acts or

practices. Absent injunctive relief by this Court, Defendants are likely to continue to injure

consumers, reap unjust enrichment, and harm the public interest.

                       THIS COURT’S POWER TO GRANT RELIEF

       47.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

       48.     NY Exec. Law § 63(12) and NY GBL §§ 349 and 350 authorize this Court to

issue appropriate orders granting equitable or other appropriate relief for Defendants’ violations

of NY Exec. Law § 63(12) and NY GBL §§ 349 and 350.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b),

and Plaintiff State of New York, pursuant to NY Exec. Law § 63(12) and NY GBL §§349 and

350, and as authorized by the Court’s own equitable powers, request that the Court:

       A.      Enter a permanent injunction to prevent future violations of the FTC Act, the NY

Exec. Law, and the NY GBL by Defendants;




                                               - 30 -
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   52
                                                         31 of31 of 32
                                                               32of 88
Case
Case 1:17-cv-00124-LLS
    Case
     1:20-mc-00023-EGS Document
         1:17-cv-00124 Document
                        Document125-1
                                1 1-2   Filed
                                   FiledFiled 08/28/20
                                         01/09/17
                                              04/10/20 Page
                                                    Page
                                                       Page   53
                                                         32 of32 of 32
                                                               32of 88
          Case
           Case1:17-cv-00124-LLS
            Case 1:17-cv-00124-LLSDocument
                1:20-mc-00023-EGS          125-1
                                    Document
                                    Document 35   Filed
                                             1-3 Filed  08/28/20
                                                  Filed04/06/17   Page
                                                                  Page154
                                                        04/10/20 Page  1ofofof
                                                                            13
                                                                             1388



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION and
                                                         Case No. I:17-cv-00124-LLS
THE PEOPLE OF THE STATE OF NEW YORK,
by ERIC T. SCHNEIDERMAN,
Attorney General of the State of New York,
                                                                 DECLARATION OF
                       Plaintiffs,                               GLENN T. GRAHAM

                       V.


QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;

QUINCY BIOSCIENCE, LLC, a limited
liability company;

PREVAGEN, fNC., a corporation
d/b/a/ SUGAR RIVER SUPPLEMENTS;

QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited liability
company;

MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN,
INC.; and

MICHAEL BEAMAN, individually and as an
officer of QUINCY BIOSCIENCE HOLDING
COMPANY, INC., QUINCY BIOSCIENCE, LLC,
and PREVAGEN, INC.

                                Defendants.


           GLENN T. GRAHAM, an attorney duly admitted to practice law before this Court,

declares the following to be true under penalty of perjury pursuant to 28 U.S.C. § 1746:




 253292
       Case
        Case1:17-cv-00124-LLS
         Case 1:17-cv-00124-LLSDocument
             1:20-mc-00023-EGS          125-1
                                 Document
                                 Document 35   Filed
                                          1-3 Filed  08/28/20
                                               Filed04/06/17   Page
                                                               Page255
                                                     04/10/20 Page  2ofofof
                                                                         13
                                                                          1388




           1.    I am an associate with the law firm of Kelley Drye & Warren LLP, attorneys for

defendants Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc.

d/b/a Sugar River Supplements, and Quincy Bioscience Manufacturing, LLC (collectively,

“Defendants”). I make this Declaration in support of Defendants’ Motion to Dismiss the

Complaint pursuant to Rule 12(b)(6).

           9     I have attached hereto as Exhibit 1 and true and correct copy of the following

document: Kenneth C. Lerner, Madison Memory Study: A Randomized, Double-Blinded,

Placebo-Controlled Trial of Apoaequorin in Community-Dwelling, Older Adults, (Aug. 1, 2016).

This document is publicly available on Defendants’ website, located at

https://www.prevagen.com/research/. A copy of this document is attached hereto for the Court s

convenience.

           Pursuant to 28 U.S.C. § 1746,1 declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.



Dated: April 4, 2017
       Parisppany, NJ                                                           ‘A'lMt/
                                                               Glenn T. Graham




                                                   -2-
  253292
Case
 Case1:17-cv-00124-LLS
  Case 1:17-cv-00124-LLSDocument
      1:20-mc-00023-EGS          125-1
                          Document
                          Document 35   Filed
                                   1-3 Filed  08/28/20
                                        Filed04/06/17   Page
                                                        Page356
                                              04/10/20 Page  3ofofof
                                                                  13
                                                                   1388




            Exhibit 1
                Case
                 Case1:17-cv-00124-LLS
                  Case 1:17-cv-00124-LLSDocument
                      1:20-mc-00023-EGS          125-1
                                          Document
                                          Document 35   Filed
                                                   1-3 Filed  08/28/20
                                                        Filed04/06/17   Page
                                                                        Page457
                                                              04/10/20 Page  4ofofof
                                                                                  13
                                                                                   1388

Swkpe{!Dkquekgpeg




Enkpkecn!Vtkcn!U{pqruku!SD.1122




                                                                                             %$!""##
VKVNG<!!
Ocfkuqp!Ogoqt{!Uvwf{<!C!Tcpfqok|gf-!Fqwdng.Dnkpfgf-!!
Rncegdq.Eqpvtqnngf!Vtkcn!qh!Crqcgswqtkp!kp!!
Eqoowpkv{.Fygnnkpi-!Qnfgt!Cfwnvu
!
!
URQPUQT<!!
Swkpe{!Dkquekgpeg-!NNE!
!
RTKPEKRCN!KPXGUVKICVQT<!!
Mgppgvj!E/!Ngtpgt-!Swkpe{!Dkquekgpeg-!NNE!
!
QDLGEVKXG<
Vjg!rtkoct{!qdlgevkxg!qh!vjg!Ocfkuqp!Ogoqt{!Uvwf{!ycu!vq!fgvgtokpg!yjgvjgt
Rtgxcigp°!ykvj!crqcgswqtkp!)21!oi*!kortqxgu!swcpvkvcvkxg!ogcuwtgu!qh!
eqipkvkxg!hwpevkqp!kp!eqoowpkv{!fygnnkpi-!qnfgt!cfwnvu
!
!
UVWF[!FCVGU<
4!Fgegodgt!311;!vq!24!Crtkn!3122!!
!
TGRQTV!FCVG<
2!Cwiwuv!3127




,/(*%0$(+.%(&*%&!%+)"-&.&#-%'

«!3127!Swkpe{!Dkquekgpeg/!Cnn!tkijvu!tgugtxgf/!!
Cnn!vtcfgoctmu!ctg!vjg!rtqrgtv{!qh!Swkpe{!Dkquekgpeg-!NNE/!
837!Jgctvncpf!Vtckn-!Uwkvg!411-!Ocfkuqp-!Ykueqpukp-!WUC       SWKPE[            DKQUEKGPEG
               Case
                Case1:17-cv-00124-LLS
                 Case 1:17-cv-00124-LLSDocument
                     1:20-mc-00023-EGS          125-1
                                         Document
                                         Document 35   Filed
                                                  1-3 Filed  08/28/20
                                                       Filed04/06/17   Page
                                                                       Page558
                                                             04/10/20 Page  5ofofof
                                                                                 13
                                                                                  1388


KPVTQFWEVKQP!                                                 ycu!ceswktgf!wukpi!vjg!CF9!uetggpkpi!vqqn/!Vjg!!
Crqcgswqtkp!ku!c!rtqvgkp!qtkikpcnn{!hqwpf!kp!c!urgekgu!       CF9!ku!c!dtkgh!)9.swguvkqp*!uetggpkpi!vqqn!vjcv!ycu!!
QI MHNN[_UK "(#& 9V LU DXDLNDENH FQOOHTFLDNN[ LP D GLHVDT[    fgxgnqrgf!vq!fkhhgtgpvkcvg!cfwnvu!hcekpi!pqtocn!
uwrrngogpv!cpf!jcu!dggp!fgvgtokpgf!vq!dg!uchg!                eqipkvkxg!cikpi!htqo!vjqug!ykvj!gctn{!ukipu!qh!!
)3*!cpf!pqp.cnngtigpke!)4*/!!                                 GHOHPVLD "/#$ "0#$ "('#& 9P VKLU UVWG[$ DP 36/ UFQTH
!                                                             qh!3!ycu!wugf!cu!c!ewv.qhh!xcnwg!vq!fkuetkokpcvg!
Crqcgswqtkp!jcu!dggp!ujqyp!kp!ncdqtcvqt{!uvwfkgu!!            dgvyggp!vjqug!rgqrng!yjq!ctg!eqipkvkxgn{!pqtocn!
vq!uwrrqtv!pgwtqpcn!egnnu!)5*-!)6*/!Dcugf!qp!kp!xkvtq!        qt!xgt{!oknfn{!korcktgf!)CF9!1.3*!xgtuwu!vjqug!ykvj!
cpf!kp!xkxq!cpkocn!uvwfkgu!)5*-!)6*-!)7*-!)8*-!yg!!           jkijgt!ngxgnu!qh!korcktogpv!)CF9!4.9*/!Dgecwug!
j{rqvjguk|gf!vjcv!crqcgswqtkp!jcu!vjg!rqvgpvkcn!!             Rtgxcigp!ku!c!fkgvct{!uwrrngogpv!kpvgpfgf!hqt!
vq!gpjcpeg!ogoqt{!cpf!eqipkvkxg!hwpevkqp!kp!!                 jgcnvj{-!pqp.fgogpvgf!kpfkxkfwcnu-!tguwnvu!htqo!!
jwocpu/!Rtgxkqwu!yqtm!ykvj!crqcgswqtkp!kp!cigf!               vjg!CF9!1.2!cpf!CF9!1.3!uwditqwru!ctg!vjg!oquv!
ecpkpgu!fgoqpuvtcvgf!eqipkvkxg!gpjcpegogpv!)8*/!              THNHXDPV VQ VKH HI_FDF[ QI VKH RTQGWFV&!
!                                                             !
UVWF[!FGUKIP!!                                                Swcpvkvcvkxg-!eqorwvgtk|gf!eqipkvkxg!vguvu!ygtg!
Vjg!Ocfkuqp!Ogoqt{!Uvwf{!ycu!c!tcpfqok|gf-!                   gornq{gf!vq!gzcokpg!vjg!ghhgev!qh!crqcgswqtkp!
fqwdng.dnkpf-!rncegdq.eqpvtqnngf!uvwf{!fgukipgf!!             qxgt!vkog!cpf!eqorctgf!vq!rncegdq/!Vjg!vguvu!!
vq!gzcokpg!vjg!ghhgev!qh!crqcgswqtkp!qp!eqipkvkxg!!           wugf!kp!vjku!uvwf{!ctg!rctv!qh!vjg!EqiUvcvg!Tgugctej!
hwpevkqp!kp!qnfgt!cfwnvu/!Eqoowpkv{!fygnnkpi!!                dcvvgt{!cpf!ctg!cfcrvcvkqpu!qh!uvcpfctf! !
rctvkekrcpvu!ygtg!tcpfqok|gf!kpvq!gkvjgt!vjg!!                pgwtqru{ejqnqikecn!vguvu/!EqiUvcvg!ycu!ugngevgf!
Gzrgtkogpvcn!itqwr!)crqcgswqtkp*!qt!Eqpvtqn!!                 hqt!vjku!uvwf{!dgecwug!kvu!vguvu!ctg!dtkgh-!tgrgcvcdng-!
itqwr!)rncegdq*!cv!c!tcvkq!qh!4<3/!Rctvkekrcpvu!kp!           cpf!jcxg!ujqyp!nkvvng!qt!pq!rtcevkeg!ghhgevu!!
vjg!Eqpvtqn!itqwr!tgegkxgf!ecruwngu!eqpvckpkpi!               )22*-!)23*-!)24*/!!!!
QPN[ YKLVH TLFH `QWT& ?DTVLFLRDPVU LP VKH 7ZRHTLOHPVDN        !
itqwr!tgegkxgf!ecruwngu!eqpvckpkpi!crqcgswqtkp!               Pkpg!EqiUvcvg!vguvu!ygtg!wugf!kp!vjku!uvwf{<!vjg!!
"(' OJ# DPG YKLVH TLFH `QWT& 5DRUWNHU YHTH UL\H DPG           9PVHTPDVLQPDN AKQRRLPJ ;LUV "9A;#$ 9PVHTPDVLQPDN
eqnqt!ocvejgf/!Rctvkekrcpvu!ygtg!kpuvtwevgf!vq!vcmg!          AKQRRLPJ ;LUV%6HND[HG @HFDNN "9A@;#$ 8TQVQP !
qpg!)2*!ecruwng!fckn{!hqt!vjg!fwtcvkqp!qh!vjg!uvwf{/!!!       <D\H ;HDTPLPJ "8<;#$ 8TQVQP <D\H @HFDNN "8<@#$
!                                                             6HVHFVLQP "67B#$ 9GHPVL_FDVLQP "96=#$ >PH 5DTG
Vq!ugitgicvg!rctvkekrcpvu!d{!vjgkt!ngxgn!qh!ugnh.tgrqtvgf!!   Ngctpkpi!)QEN*-!Qpg!Dcem!)QPD*-!cpf!Vyq!Dcem!
eqipkvkxg!korcktogpv-!c!Dcugnkpg!rctvkekrcpv!ueqtg!           )VYQD*!)Vcdng!2*/



Vcdng!2!Eqipkvkxg!Ogcuwtgogpv!Vguvu!                          !!

Vcum!                                                         Eqipkvkxg!Fqockp!Ogcuwtgf!

9PVHTPDVLQPDN AKQRRLPJ ;LUV "9A;#                             Xgtdcn!Ngctpkpi!

9PVHTPDVLQPDN AKQRRLPJ ;LUV % 6HND[HG @HFDNN "9A@;#!          Ogoqt{!

8TQVQP <D\H ;HDTPLPJ "8<;#!                                   Gzgewvkxg!Hwpevkqp!

8TQVQP <D\H ;HDTPLPJ % 6HND[HG @HFDNN "8<@#!                  Ogoqt{!

Fgvgevkqp!)FGV*                                               Ru{ejqoqvqt!Hwpevkqp!

9GHPVL_FDVLQP "96=#                                           Cvvgpvkqp!

Qpg!Ectf!Ngctpkpi!)QEN*                                       Xkuwcn!Ngctpkpi!

Qpg!Dcem!)QPD*!                                               Yqtmkpi!Ogoqt{!

Vyq!Dcem!)VYQD*                                               Yqtmkpi!Ogoqt{




                                                                                                                         3
           Case
            Case1:17-cv-00124-LLS
             Case 1:17-cv-00124-LLSDocument
                 1:20-mc-00023-EGS          125-1
                                     Document
                                     Document 35   Filed
                                              1-3 Filed  08/28/20
                                                   Filed04/06/17   Page
                                                                   Page659
                                                         04/10/20 Page  6ofofof
                                                                             13
                                                                              1388


Vtckpgf!rtqevqtu!cfokpkuvgtgf!vjg!EqiUvcvg!vguvu/!         kp!vjg!htqpvcn!nqdg!cpf!kpenwfgu!vjg!cdknkv{!vq!ocpcig!
?DTVLFLRDPVU FQORNHVHG VHUVLPJ UHUULQPU QP _XH ",#         vkog!cpf!cvvgpvkqp-!uykvej!hqewu-!rncp!cpf!qticpk|g-!
qeecukqpu!)Fc{)u*!1-!9-!41-!71-!'!;1*/!Vjg!rtkoct{!!       tgogodgt!fgvcknu-!cpf!kpvgitcvg!rcuv!gzrgtkgpegu/!!
HI_FDF[ XDTLDENH YDU FKDPJH ITQO 6D[ ' !                   Eqortqokugf!gzgewvkxg!hwpevkqpkpi!jcu!dggp!
)Dcugnkpg*!vq!Fc{!;1!qp!vjg!EqiUvcvg!vguvu/!!              uvtqpin{!nkpmgf!vq!vjg!fgetgcugf!cdknkv{!vq!rgthqto!
                                                           9PUVTWOHPVDN 3FVLXLVLHU QI 6DLN[ ;LXLPJ "936;# "(.#&
BKH 9A; DPG VKH 9A@; VHUVU OHDUWTH FKDPJHU LP XHTEDN       !
ngctpkpi!cpf!yqtmkpi!ogoqt{!)24-!25*/!Xgtdcn!ngctpkpi!     9P VKH 8<; DPG 8<@$ D ('Z(' JTLG QI VLNHU LU RTHUHPVHG
ku!vjg!eqipkvkxg!hwpevkqp!cuuqekcvgf!ykvj!ogoqtk|cvkqp!    qp!vjg!eqorwvgt!uetggp/!Ykvjkp!vjku!itkf!ku!c!39.uvgr!
cpf!tgvgpvkqp!qh!c!nkuv!qh!yqtfu/!Jqygxgt-!xgtdcn!         jkffgp!rcvjyc{/!Uvctvkpi!cv!vjg!vqr-!nghv.jcpf!!
ngctpkpi!ku!pqv!uqngn{!vjg!ogoqtk|cvkqp!qh!c!nkuv!qh!      eqtpgt-!uwdlgevu!ctg!kpuvtwevgf!vq!oqxg!vjtqwij!!
YQTGU& 9V THIHTU VQ VKH DELNLV[ VQ NHDTP LPIQTODVLQP !     vjg!oc|g!qpg!uvgr!cv!c!vkog!kp!qtfgt!vq!ngctp!vjg!
xgtdcnn{!)26*/!Xgtdcn!yqtmkpi!ogoqt{!ku!vjg!cdknkv{!vq!    eqttgev!rcvjyc{/!Vjg!ncuv!vkng!kp!vjg!oc|g!ku!kp!vjg!
mggr!kpuvtwevkqpu!kp!yqtmkpi!ogoqt{!cpf!wug!vjgo!          nqygt-!tkijv!jcpf!eqtpgt/!Uwdlgevu!ctg!iwkfgf!d{!!
vq!rgthqto!c!vcum/!Vjg!cdknkv{!vq!wug!xgtdcn!yqtmkpi!      cwfkq!cpf!xkuwcn!hggfdcem/!Uwdlgevu!eqorngvgf!!
ogoqt{!ku!pgeguuct{!vq!rgthqto!c!vcum!vjcv!ku!!            VKH 8<; _XH ",# VLOHU LP UWFFHUULQP GWTLPJ HDFK
rtgegfgf!d{!xgtdcn!kpuvtwevkqpu/                           VHUVLPJ UHUULQP& BKH 8<@ THRHDVU VKH UDOH KLGGHP
!                                                          oc|g!uggp!gctnkgt!kp!vjg!vguvkpi!uguukqp/!Vjku!tqwpf!!
BKH 9A; LU D ()%YQTG$ VKTHH%VTLDN$ XHTEDN NLUV%NHDTPLPJ    LU RTHUHPVHG DRRTQZLODVHN[ *' OLPWVHU DIVHT VKH _TUV
vguv!vjcv!ku!ukoknct!vq!qvjgt!xgtdcn!nkuv!cuuguuogpvu/!!   _XH ",# TQWPGU& BKH RTLODT[ OHDUWTH IQT EQVK VKH
9P VKH 9A;$ VKH RTHUHPVDVLQP QI UVLOWNL DPG VKH !          8<; DPG VKH 8<@ LU VKH VQVDN PWOEHT QI HTTQTU$ !
tgeqtfkpi!qh!tgurqpugu!ctg!hceknkvcvgf!d{!c!vtckpgf!       ykvj!nqygt!ueqtgu!kpfkecvkpi!dgvvgt!rgthqtocpeg/!
rtqevqt!cpf!tgeqtfgf!d{!vjg!eqorwvgt/!Gcej!23.             !
yqtf!nkuv!vjcv!ku!wugf!ku!igpgtcvgf!d{!vjg!uqhvyctg!       Vjg!FGV!vguv!ku!c!ukorng!tgcevkqp!vkog!vguv!vjcv!!
cpf!rtgugpvgf!kp!c!tcpfqo!qtfgt/!Vjg!nkuv!ku!rtgugpvgf!    ogcuwtgu!ru{ejqoqvqt!urggf/!Vjg!rctvkekrcpv!!
VKTHH "*# VLOHU VQ VKH RDTVLFLRDPVU& BKH 9A; KDU JQQG      owuv!rtguu!vjg![gu!mg{!cu!swkemn{!cu!rquukdng!yjgp!
ugpukvkxkv{!vq!korcktgf0cnvgtgf!xgtdcn!ogoqt{/!!           c!ectf!rtgugpvgf!kp!vjg!egpvgt!qh!vjg!uetggp!vwtpu!
BKH 9A@; LU D THRHVLVLQP QI VKH 9A; NLUV RTHUHPVHG !       hceg.wr/!Vjg!vguv!gpfu!yjgp!46!eqttgev!vtkcnu!ctg!
crrtqzkocvgn{!36!okpwvgu!chvgt!vjg!kpkvkcn!vjtgg!!         tgeqtfgf/!Ogcp!urggf!qh!rgthqtocpeg!hqt!eqttgev!
"*# VTLDNU& BKH 9A@; OHDUWTHU XHTEDN NHDTPLPJ DPG !        tgurqpugu!ku!vjg!qwveqog!ogcuwtg/!C!nqygt!ueqtg!
fgnc{gf!ogoqt{0tgecnn/                                     kpfkecvgu!dgvvgt!rgthqtocpeg/


BKH RTLODT[ QWVFQOH OHDUWTH IQT VKH 9A; LU VKH             BKH 96= VHUV LU D FKQLFH THDFVLQP VLOH VHUV VKDV !
ejcpig!kp!vjg!vqvcn!pwodgt!qh!ujqrrkpi!nkuv!yqtfu!         ogcuwtgu!xkuwcn!cvvgpvkqp/!Vjg!rctvkekrcpv!owuv!
rctvkekrcpvu!ctg!cdng!vq!tgogodgt!fwtkpi!vjtgg!            rtguu!vjg![gu!mg{!cu!swkemn{!cu!rquukdng!yjgp!!
)4*!kvgtcvkqpu!qh!vjg!vguv/!Vjg!rtkoct{!qwveqog!           vjg!rtgugpvgf!ectf!ku!tgf!qt!Pq!kh!kv!ku!dncem/!!
OHDUWTH IQT VKH 9A@; LU VKH PWOEHT QI YQTGU !              Vjg!vguv!gpfu!yjgp!41!eqttgev!vtkcnu!ctg!tgeqtfgf/!
tgecnngf!htqo!vjg!ujqrrkpi!nkuv!rtgugpvgf! !               Ogcp!urggf!qh!rgthqtocpeg!hqt!eqttgev!tgurqpugu!
crrtqzkocvgn{!36!okpwvgu!gctnkgt/!!Hqt!dqvj!vguvu-!        ku!vjg!qwveqog!ogcuwtg/!C!nqygt!ueqtg!kpfkecvgu!
jkijgt!ueqtgu!kpfkecvg!dgvvgt!rgthqtocpeg/!!               dgvvgt!rgthqtocpeg/
                                                           !
BKH 8<; DPG VKH 8<@ VHUVU DUUHUU HZHFWVLXH IWPFVLQP        Vjg!QEN!vguv!cuuguugu!xkuwcn!cvvgpvkqp!cpf!tgeqipkvkqp!
cpf!xkuwcn.urcvkcn!ogoqt{0rtqdngo!uqnxkpi!)27*/!!          ogoqt{/!Rctvkekrcpvu!ctg!cumgf!vq!tgurqpf![gu!kh!
Gzgewvkxg!hwpevkqp!ku!eqortkugf!qh!jkij.ngxgn! !           vjg!hceg.wr!ectf!crrgctgf!rtgxkqwun{!kp!vjg!vguv
eqipkvkxg!rtqeguugu!vjcv!jgnr!kpfkxkfwcnu!eqorngvg!
eqornkecvgf!vcumu!cpf!ceeqornkuj!iqcnu/!Gzgewvkxg!
hwpevkqp!tghgtu!vq!ogpvcn!umknnu!vjcv!ctg!eqqtfkpcvgf!                                                              4
           Case
            Case1:17-cv-00124-LLS
             Case 1:17-cv-00124-LLSDocument
                 1:20-mc-00023-EGS          125-1
                                     Document
                                     Document 35   Filed
                                              1-3 Filed  08/28/20
                                                   Filed04/06/17   Page
                                                                   Page760
                                                         04/10/20 Page  7ofofof
                                                                             13
                                                                              1388
cpf!Pq!kh!kv!fkf!pqv/!Ukz!)7*!ectfu!ygtg!tgrgcvgf!kp!   UVCVKUVKECN!CPCN[UKU!
c!vqvcn!qh!53!ectfu/!Ogcp!ceewtce{!ku!vjg!qwveqog!        Vjg!rtkpekrcn!cko!qh!vjg!cpcn{uku!ycu!vq!eqorctg!
ogcuwtg/!C!jkijgt!ueqtg!kpfkecvgu!dgvvgt!rgthqtocpeg/     vjg!ghhgevu!qh!crqcgswqtkp!)21!oi*!xgtuwu!rncegdq!
!                                                         qxgt!vkog!qp!vjg!qwveqogu!qh!vjg!EqiUvcvg!Tgugctej!
Vjg!QPD!vguv!cuuguugu!xkuwcn!cvvgpvkqp!cpf!yqtmkpi!       vguvu/!Fcvc!cpcn{ugu!ygtg!rgthqtogf!qp!vjg!kpvgpvkqp.!
ogoqt{/!Rctvkekrcpvu!ctg!cumgf!vq!tgurqpf![gu!          vq.vtgcv!rqrwncvkqp-!yjkej!kpenwfgf!cnn!!
kh!vjg!hceg.wr!ectf!ku!gzcevn{!vjg!ucog!cu!vjg!ectf!      tcpfqok|gf!uwdlgevu/!
vjcv!koogfkcvgn{!rtgegfgf!kv!qt!Pq!kh!kv!ku!pqv/!Vjg!
vguv!gpfu!yjgp!41!eqttgev!vtkcnu!ctg!tgeqtfgf/!Ogcp!      Vq!cuuguu!yjgvjgt!ucorng!ugngevkqp!dkcu!qeewttgf-!
urggf!qh!rgthqtocpeg!hqt!eqttgev!tgurqpugu!ku!vjg!        wprcktgf!v.vguvu!)pqtocn!xctkcdngu*!qt!Ykneqzqp!
qwveqog!ogcuwtg/!!                                        tcpmgf!uwo!vguvu!)umgygf!xctkcdngu*!ygtg!rgthqtogf!
                                                          qp!vjg!rtg.vtgcvogpv!)Dcugnkpg*!xcnwgu!hqt!vjg!!
Vjg!VYQD!vguv!cuuguugu!xkuwcn!cvvgpvkqp!cpf!              Gzrgtkogpvcn!cpf!Eqpvtqn!itqwru/!Rcktgf!v.vguvu!qt!
fgnc{gf!tgecnn/!Rctvkekrcpvu!ctg!cumgf!vq!tgurqpf!        Ykneqzqp!ukipgf!tcpm!vguvu!ygtg!cnuq!wugf!vq!gzcokpg!
[gu!kh!vjg!hceg.wr!ectf!ku!gzcevn{!vjg!ucog!cu!         ejcpigu!htqo!Dcugnkpg!vq!gcej!hqnnqy.wr!xkukv/
vjg!ectf!vjcv!ycu!ujqyp!vyq!ectfu!gctnkgt/!Vjg!           C!okzgf!oqfgn!tgrgcvgf.ogcuwtgu!cpcn{uku!qh!!
vguv!gpfu!yjgp!41!eqttgev!vtkcnu!ctg!tgeqtfgf/!           eqxctkcpeg!ycu!gornq{gf!vq!eqorctg!vjg!!
Ogcp!urggf!qh!rgthqtocpeg!hqt!eqttgev!tgurqpugu!          vtgcvogpv!ghhgevu!dgvyggp!vjg!vyq!itqwru/!Vjku!
ku!vjg!qwveqog!ogcuwtg/!                                  ogvjqfqnqi{!ceeqooqfcvgf!nqpikvwfkpcn!fcvc!
                                                          ykvj!tgrgcvgf!ogcuwtgu-!vjg!rtgxgpvkqp!qh!hcnug!
OCVGTKCN                                                  rqukvkxg!cuuqekcvkqpu!fwg!vq!kpvgtcevkqp!vgtou-!cpf!
Rctvkekrcpvu!kp!vjg!Eqpvtqn!itqwr!tgegkxgf!ecruwngu!      nquu!okpkok|cvkqp!qh!fcvc!fwg!vq!okuukpi!qdugtxcvkqpu/!
FQPVDLPLPJ QPN[ YKLVH TLFH `QWT& ?DTVLFLRDPVU LP VKH      Vjg!oqfgn!kpenwfgf!vjg!Gzrgtkogpvcn!itqwr-!vkog-
Gzrgtkogpvcn!itqwr!tgegkxgf!ecruwngu!eqpvckpkpi!          cpf!vjg!kpvgtcevkqp!vgto!dgvyggp!vjg!vyq!)itqwr!z!
DRQDHSWQTLP "(' OJ# DPG YKLVH TLFH `QWT& !                vkog*/!Vjg!Dcugnkpg!xcnwg!qh!gcej!qwveqog!xctkcdng!
!                                                         ycu!cffgf!vq!vjg!oqfgn!kp!nkijv!qh!vjg!rquukdng!
UVWF[!UCORNG!                                             ghhgev!qh!Dcugnkpg!fkhhgtgpegu!qp!vjg!tguwnvu/!Qpeg!
Fwtkpi!vjg!uetggpkpi!rjcug!rctvkekrcpvu!ygtg!!            D OQGHN YDU UHNHFVHG DPG _VVHG VQ VKH GDVD IQT D
kpvgtxkgygf!cdqwv!vjgkt!ogfkecn!jkuvqt{!cpf!!             rctvkewnct!qwveqog!xctkcdng-!vjg!kpvgttgncvkqpujkru!
rj{ukecn!cevkxkv{/!Gnkikdknkv{!etkvgtkc!kpenwfgf!vjg!!    dgvyggp!itqwr-!vkog-!cpf!Dcugnkpg!ygtg!cuuguugf/!
hqnnqykpi<!)2*!jgcnvj{!ocngu!cpf!hgocngu!pqv!!
gzenwfgf!d{!rtgfgvgtokpgf!gzenwukqp!etkvgtkc=!!           Vjg!tguwnvu!ygtg!gzrtguugf!cu!ogcp!cpf!uvcpfctf!!
)3*!cig!dgvyggp!51!vq!;6!cv!Dcugnkpg!)Fc{!1*=!!           HTTQT QI VKH OHDP "A7<# YLVK D XDNWH R ] '&', ")%VDLNHG# !
)4*!eqpegtpu!tgncvgf!vq!ogoqt{!kuuwgu=!cpf!)5*!           DU D FTLVHTLQP IQT UVDVLUVLFDN ULJPL_FDPFH& AVDVLUVLFDN
cdknkv{!vq!eqorn{!ykvj!vjg!uvwf{!rtqvqeqn!cpf!            cpcn{ugu!ygtg!rgthqtogf!wukpi!UCU!;/4!uqhvyctg!
eqorngvg!rgtkqfke!eqorwvgtk|gf!eqipkvkxg!vguvu/!!         "A3A 9PUVLVWVH$ 5DT[$ =QTVK 5DTQNLPD#&
9PGLXLGWDNU YHTH HZFNWGHG LI VKH[ KDG1 "(# D !
jkuvqt{!qh!wpeqpvtqnngf!j{rgtvgpukqp=!)3*!wpvtgcvgf!!     Rctvkekrcpvu!ygtg!ugitgicvgf!kpvq!cpcn{uku!itqwru!
ru{ejqvke!qt!oclqt!fgrtguukxg!fkuqtfgt=!)4*!c!!           dcugf!qp!ugnh.tgrqtvgf!ngxgnu!qh!eqipkvkxg!korcktogpv!!
ukipkhkecpv!pgwtqnqikecn!fkugcug=!qt!)5*!vjg!!            cu!ogcuwtgf!d{!vjg!CF9!uetggpkpi!vqqn/!Dgecwug!
kpcdknkv{!vq!cfjgtg!vq!vjg!uvwf{!rtqvqeqn!qt!!            Rtgxcigp!ku!c!fkgvct{!uwrrngogpv!kpvgpfgf!hqt!
eqorngvg!rgtkqfke!eqorwvgtk|gf!eqipkvkxg!vguvu/           jgcnvj{-!pqp.fgogpvgf!kpfkxkfwcnu-!rctvkewnct!hqewu!
                                                          ycu!rncegf!qp!vjg!CF9!1.2!cpf!1.3!itqwru-!yjkej!
C!vqvcn!qh!329!rctvkekrcpvu-!cigu!51!vq!;2-!ykvj!ugnh.!   kpenwfgf!qpn{!vjqug!kpfkxkfwcnu!ykvj!CF9!ueqtgu!!
tgrqtvgf!ogoqt{!eqpegtpu!ygtg!gptqnngf!kp!vjg!            uwiiguvkpi!pqtocn!eqipkvkxg!cikpi!qt!xgt{!!
uvwf{/!Vyq!jwpftgf!cpf!gngxgp!)322*!rctvkekrcpvu!         oknf!korcktogpv/!
eqorngvgf!vjg!uvwf{/

                                                                                                                    5
!
                 Case
                  Case1:17-cv-00124-LLS
                   Case 1:17-cv-00124-LLSDocument
                       1:20-mc-00023-EGS          125-1
                                           Document
                                           Document 35   Filed
                                                    1-3 Filed  08/28/20
                                                         Filed04/06/17   Page
                                                                         Page861
                                                               04/10/20 Page  8ofofof
                                                                                   13
                                                                                    1388
TGUWNVU!
CKLNH PQ UVDVLUVLFDNN[ ULJPL_FDPV THUWNVU YHTH QEUHTXHG QXHT VKH HPVLTH UVWG[ RQRWNDVLQP$ VKHTH YHTH !
UVDVLUVLFDNN[ ULJPL_FDPV THUWNVU LP VKH 36/ '%( DPG 36/ '%) UWEJTQWRU& BKHUH UWEJTQWRU FQPVDLP LPGLXLGWDNU !
ykvj!gkvjgt!okpkocn!qt!pq!eqipkvkxg!korcktogpv-!cpf!ctg!vjg!crrtqrtkcvg!rqrwncvkqp!hqt!c!fkgvct{!!
uwrrngogpv!kpvgpfgf!vq!uwrrqtv!rgqrng!ykvj!oknf!ogoqt{!nquu!cuuqekcvgf!ykvj!cikpi/!!
!
Vcdng!3 UKQYU RDTVLFLRDPVU^ FKDTDFVHTLUVLFU DPG 4DUHNLPH VHUV QWVFQOHU& 9P VKH 36/ '%) DPG 36/ '%( !
UWEJTQWRU$ PQ UVDVLUVLFDNN[ ULJPL_FDPV GLIIHTHPFHU YHTH PQVHG LP 4DUHNLPH XDNWHU EHVYHHP VKH 7ZRHTLOHPVDN !
cpf!Eqpvtqn!itqwru!kp!cp{!qh!vjg!pkpg!xctkcdngu/!Vjg!tcpfqok|cvkqp!ycu!uweeguuhwn/!

Vcdng!3!Ejctcevgtkuvkeu!cpf!Vguv!Qwveqogu!qh!vjg!Rctvkekrcpvu!cv!Dcugnkpg!
                                          CF9!1.3                                                                        CF9!1.2
                        Rncegdq              Crqcgswqtkp              R!Xcnwg                     Rncegdq            Crqcgswqtkp                  R!Xcnwg
!                         p?51                   p!?!71                                             p!?!35                 p!?!48
Cig                  78/56!,!21/41           75/34!,!21/76              1/248                   7;/28!,!9/4;2        75/89!,!21/;;                 1/241
CF9                  2/261!,!1/913           2/128!,!1/984              1/572                   1/694!,!1/615        1/516!,!1/5;9                 1/291
9A;                   35/56!³!5/186          36/12!³!6/545              1/678                   35/73!³!4/5;;        35/59!³!7/273                 1/999
9A@;!                 9/386!³!3/496          9/873!³!3/447              1/447                   9/319!³!3/55;        9/813!³!3/765                 1/57;
8<;!                  71/48!³!32/19          69/6;!³!34/56              1/759                   72/94!³!32/65        68/75!³!29/;8                 1/681
8<@!                  ;/511!³!6/535          9/9;9!³!5/581              1/;14                   ;/319!³!5/322        ;/435!³!5/981                 1/9;5
FGV                   3/611!³!1/192          3/645!³!1/215              1/19;                   3/614!³!1/177        3/654!³!1/1;6                 1/188
96=                   3/837!³!1/179          3/83;!³!1/183              1/;24                   3/844!³!1/177        3/836!³!1/17;                 1/735
QEN                   2/116!³!1/224          2/124!³!1/218              1/694                   2/127!³!1/214        2/128!³!1/214                 1/;83
QPD!                  2/3;9!³!1/296          2/467!³!1/274              1/299                   2/424!³!1/256        2/467!³!1/267                 1/3;9
VYQD                  2/334!³!1/275          2/362!³!1/252              1/417                   2/331!³!1/279        2/355!³!1/259                 1/675

Pqvgu!qp!Vcdng!3
2!Cnn!xcnwgu!ctg!fguetkdgf!ykvj!ogcp!³!uvcpfctf!fgxkcvkqp!)UF*/
3!R!xcnwg!ku!dcugf!qp!wprcktgf!v.vguv!)pqtocn!xctkcdngu*!qt!c!Ykneqzqp!tcpmgf!uwo!vguv!)umgygf!xctkcdngu*/




Vcdng!4!cpf!5!nkuv!vjg!ogcp!xcnwgu!cpf!UF!qh!qwveqogu!qp!Fc{!1!cpf!Fc{!;1!hqt!vjg!CF9!1.2!CF9!1.3!!
uwditqwru-!tgurgevkxgn{/!Ykvjkp!itqwr!r!xcnwgu!cpf!r!xcnwgu!htqo!vjg!okzgf!oqfgn!cpcn{uku!ctg!cnuq!!
tgrqtvgf/!!

Vcdng!4!BKH AFQTH 6LIIHTHPFHU LP VKH BYQ 8TQWRU 4HIQTH DPG 3IVHT BTHDVOHPV "36/ '%(#!

                        Rncegdq                 Ykvjkp!r               Crqcgswqtkp                  Ykvjkp!r              4HVYHHP 8TQWR ? XDNWH

Vcumu           Fc{!1             Fc{!;1         xcnwg            Fc{!1             Fc{!;1            xcnwg     8TQWR        Vkog     8TQWR Z BLOH    Dcug

9A;         35/73!³!4/5;;      36/2;!³!6/274     1/484        35/59!³!7/273      38/36!³!6/217       1/113+     1/236       1/151+       1/38;       >/1112+

9A@;        9/319!³!3/55;      9/;15!³!3/;58     1/141+       9/813!³!3/765      ;/388!³!3/725        1/1;2     1/815        1/245       1/9;8       >/1112+

8<;         72/94!³!32/65      62/11!³!32/65     1/114+       68/75!³!29/;8      55/69!³!24/7;      >1/1112+    1/214       >/1112+      1/5;2       >/1112+

8<@         ;/319!³!5/322      9/91;!³!6/293     1/3;7        ;/435!³!5/981      7/555!³!4/7;2       1/111+     1/122+       1/176       1/189       >/1112+

FGV         3/614!³!1/177      3/668!³!1/1;7     1/116+       3/654!³!1/1;6      3/641!³!1/193        1/672     1/126+       1/257       1/132+      >/1112+

96=         3/844!³!1/177      3/838!³!1/16;     1/;76        3/836!³!1/17;      3/834!³!1/16;        1/965     1/357        1/;8;       1/571       >/1112+

QEN         2/127!³!1/214      2/129!³!1/22;     1/947        2/128!³!1/214      2/15;!³!1/1;4        1/168     1/121+       1/441       1/2;4       >/1112+

QPD         2/424!³!1/256      2/515!³!1/271     1/126+       2/467!³!1/267      2/4;8!³!1/256        1/325     1/331       1/124+       1/499       >/1112+

VYQD        2/331!³!1/279      2/432!³!1/268     1/132        2/355!³!1/259      2/423!³!1/245       1/12;+     1/858       1/115+       1/585       >/1112+

Pqvgu!qp!Vcdng!4
2!Vkog!ku!vjg!pwodgt!qh!xkukvu!ukpeg!vjg!kpkvkcn!Dcugnkpg!xkukv!cpf!ycu!eqfgf!cu!c!ecvgiqtkecn!xctkcdng/




                                                                                                                                                               6
                 Case
                  Case1:17-cv-00124-LLS
                   Case 1:17-cv-00124-LLSDocument
                       1:20-mc-00023-EGS          125-1
                                           Document
                                           Document 35   Filed
                                                    1-3 Filed  08/28/20
                                                         Filed04/06/17   Page
                                                                         Page962
                                                               04/10/20 Page  9ofofof
                                                                                   13
                                                                                    1388
Vcdng!5!BKH AFQTH 6LIIHTHPFHU LP VKH BYQ 8TQWRU 4HIQTH DPG 3IVHT BTHDVOHPV "36/ '%)#!

                        Rncegdq                Ykvjkp!r           Crqcgswqtkp                                     Ykvjkp!r                         4HVYHHP 8TQWR ? XDNWH

Vcumu           Fc{!1             Fc{!;1         xcnwg            Fc{!1             Fc{!;1                            xcnwg           8TQWR          Vkog     8TQWR Z BLOH          Dcug

9A;         35/56!³!5/186     36/61!³!6/585      1/1;1       36/12!³!6/545      38/79!³!5/745                     >1/1112+             1/435         1/111+        1/14;+          >/1112+

9A@;        9/386!³!3/496     ;/111!³!3/;19!     1/123+      9/873!³!3/447      ;/593!³!3/511                         1/113+           1/576         1/126+        1/814           >/1112+

8<;         71/48!³!32/19     61/13!³!33/54      1/111+      69/6;!³!34/56      57/57!³!29/89                     >1/1112+             1/151+       >/1112+        1/574           >/1112+

8<@         ;/511!³!6/535     9/972!³!6/;49      1/33;       9/9;9!³!5/581      8/128!³!5/833                         1/112+           1/218         1/1;3         1/478           >/1112+

FGV         3/611!³!1/192     3/648!³!1/1;;      1/156+      3/645!³!1/215      3/644!³!1/211                         1/786            1/361         1/276         1/476           >/1112+

96=         3/837!³!1/179     3/843!³!1/175      1/378       3/83;!³!1/183      3/836!³!1/172                         1/926            1/148+        1/891         1/219           >/1112+

QEN         2/116!³!1/224     2/129!³!1/232      1/3;3       2/124!³!1/218      2/152!³!1/211                         1/157+           1/131+        1/548         1/468           >/1112+

QPD         2/3;9!³!1/296     2/532!³!1/267     >/1112+      2/467!³!1/274      2/4;8!³!1/251                         1/192            1/;55         1/111+        1/334           >/1112+

VYQD        2/334!³!1/275     2/428!³!1/287      1/113+      2/362!³!1/225      2/413!³!1/238                         1/139+           1/;45         1/111+        1/3;1           >/1112+

Pqvgu!qp!Vcdng!5
2!Vkog!ku!vjg!pwodgt!qh!xkukvu!ukpeg!vjg!kpkvkcn!Dcugnkpg!xkukv!cpf!ycu!eqfgf!cu!c!ecvgiqtkecn!xctkcdng/


Kpvgtpcvkqpcn!Ujqrrkpi!Nkuv!cpf!Kpvgtpcvkqpcn!!                                            Cu!eqorctgf!vq!Dcugnkpg-!dqvj!itqwru!ujqygf!c!
Ujqrrkpi!Nkuv.Fgnc{gf!Tgecnn!                                                              UVDVLUVLFDNN[ ULJPL_FDPV QT PHDTN[ ULJPL_FDPV LPFTHDUH
Hkiwtg!2!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!                                              LP 9A@; UFQTHU LP RDTVLFLRDPVU YLVK 36/ UFQTHU QI '%) !
LP 9A; UFQTHU ITQO 4DUHNLPH VQ HDFK XLULV LP RDTVLFLRDPVU !                                DPG RDTVLFLRDPVU YLVK 36/ UFQTHU QI '%(& ALJPL_FDPV
ykvj!CF9!ueqtgu!qh!1.2/!Vjg!Gzrgtkogpvcn!itqwr!                                            fkhhgtgpegu!dgvyggp!vjg!Gzrgtkogpvcn!cpf!!
fgoqpuvtcvgf!cp!22/3;&!kpetgcug!kp!vjg!pwodgt!                                             Eqpvtqn!itqwru!ygtg!pqv!qdugtxgf/
qh!eqttgev!tgurqpugu-!yjkng!vjg!Eqpvtqn!itqwr! !
                                                                                           Hkiwtg!2<!?HTFHPVDJH 5KDPJH QI 9A; "36/ '%(#!
gzjkdkvgf!c!3/41&!kortqxgogpv/!Cu!eqorctgf!vq!
4DUHNLPH$ D UVDVLUVLFDNN[ ULJPL_FDPV GLIIHTHPFH YDU                                                              21                                                                          22/3;
                                                                                           Rgtegpvcig!Ejcpig




qdugtxgf!kp!vjg!Gzrgtkogpvcn!itqwr!)r?1/113*-!!
                                                                                                                  9
dwv!pqv!vjg!Eqpvtqn!itqwr!)r?1/484*/!C!vtgpf! !                                                                                             8/11
                                                                                                                                                                            8/95
vqyctfu!ukipkhkecpeg!ycu!ujqyp!kp!eqorctkpi!                                                                      7
vjg!Gzrgtkogpvcn!itqwru!tguwnvu!vq!vjg!Eqpvtqn!                                                                                                                        4/93
                                                                                                                  5
itqwru!tguwnvu!)r?1/236*/
                                                                                                                  3                                                                          3/41
                                                                                                                                                    2/7;
Hkiwtg!3!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!                                                                           1/55
                                                                                                                  1                1/3;
LP 9A; UFQTHU ITQO 4DUHNLPH VQ HDFK XLULV LP RDTVLFLRDPVU !                                                             1      9                41                     71                       ;1
ykvj!CF9!ueqtgu!qh!1.3/!Vjg!Gzrgtkogpvcn!itqwr!                                                                                                              Fc{
ujqygf!c!21/79&!kpetgcug!kp!vjg!pwodgt!qh!!
                                                                                                                                           Itqwr           Eqpvtqn           Vtgcv
eqttgev!tgurqpugu-!yjkng!vjg!Eqpvtqn!itqwr!
ujqygf!c!5/3;&!kpetgcug/!Eqorctgf!vq!Dcugnkpg-!                                            Hkiwtg!3<!?HTFHPVDJH  5KDPJH QI 9A; "36/ '%)#!
                                                                                                      Hkiwtg!3<!Rgtegpvcig!Ejcpig!qh!KUN!)CF9!1.3*
VKH PWOEHT QI FQTTHFV THURQPUHU YDU ULJPL_FDPVN[                                                                                                                                       21/79
                                                                                                               21/1
kpetgcugf!kp!vjg!Gzrgtkogpvcn!itqwr!)r>1/1112*-!
                                                                                           Rgtegpvcig!Ejcpig




dwv!pqv!kp!vjg!Eqpvtqn!itqwr!)r?1/1;1*/!Vjg!vyq!                                                                8/6
                                                                                                                                                   7/49              7/97
itqwru!vgpfgf!vq!ujqy!c!itqwr!fkhhgtgpeg!qh!
                                                                                                                                                                     7/13
itgcvgt!ocipkvwfg/!Pqpgvjgnguu-!c!ukipkhkecpv!!                                                                 6/1                                6/43
fkhhgtgpeg!dgvyggp!vjg!Gzrgtkogpvcn!cpf!Eqpvtqn!                                                                            4/87
                                                                                                                                                                                              5/3;
itqwru!ycu!pqv!qdugtxgf!)r?1/435*/!Vjku!oc{!dg!                                                                 3/6
vjg!tguwnv!qh!c!ueqtg!tgfwevkqp!vjcv!qeewttgf!cv!!
xkukv!3!kp!vjg!Gzrgtkogpvcn!itqwr/!                                                                             1/1
                                                                                                                                   .1/84

                                                                                                                       1       9                41                     71                       ;1
                                                                                                                                                             Fc{

                                                                                                                                           Itqwr           Eqpvtqn           Vtgcv
                                                                                                                                                                                                     7
           Case
            Case1:17-cv-00124-LLS
           Case   1:17-cv-00124-LLS Document
                1:20-mc-00023-EGS    Document
                                     Document125-1
                                              35     Filed04/06/17
                                               1-3 Filed
                                                    Filed  08/28/20 Page
                                                           04/10/20  Page10
                                                                     Page 63ofof
                                                                          10  of13
                                                                                 88
                                                                                 13
                                                      Hkiwtg!4<!?HTFHPVDJH 5KDPJH QI 8<; "36/ '%(#!
Itqvqp!Oc|g!Ngctpkpi!                                                      1
                                                                                        .4/15
Hkiwtg!4!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!




                                                      Rgtegpvcig!Ejcpig
                                                                           .6
LP 8<; UFQTHU ITQO 4DUHNLPH VQ HDFK XLULV LP !                                                           .8/25
rctvkekrcpvu!ykvj!CF9!ueqtgu!qh!1.2/!Cu!eqorctgf!!
                                                                          .21
                                                                                        .22/55
vq!Dcugnkpg-!dqvj!itqwru!ujqygf!uvcvkuvkecnn{! !
ULJPL_FDPV THGWFVLQPU LP VQVDN HTTQTU "7ZRHTLOHPVDN                       .26
                                                                                                         .26/41
                                                                                                                                .27/99
                                                                                                                                                .28/63
r>1/1112-!Eqpvtqn!r?1/114*/!Vjgtg!ycu!c!vtgpf!!
                                                                                                                           .28/6;
VQYDTGU ULJPL_FDPFH LP FQORDTLPJ VKH THUWNVU !                            .31
htqo!vjg!Gzrgtkogpvcn!itqwr!vq!vjg!Eqpvtqn!!                                                                                                   .33/77

itqwr!)r?1/214*/!!                                                              1   9                41                        71                     ;1
                                                                                                                   Fc{
!
Hkiwtg!5!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!                                                    Itqwr            Eqpvtqn            Vtgcv
LP 8<; UFQTHU ITQO 4DUHNLPH VQ HDFK XLULV LP RDT.
vkekrcpvu!ykvj!CF9!ueqtgu!qh!1.3/!Vjg!Gzrgtkogpvcn!
itqwr!fgoqpuvtcvgf!c!31/81&!tgfwevkqp!kp!vjg!!
                                                      Hkiwtg!5<!?HTFHPVDJH 5KDPJH QI 8<; "36/ '%)#!
pwodgt!qh!oqxgu!tgswktgf!vq!vtcxgtug!c!21z21!
                                                                           1
oc|g-!yjkng!vjg!Eqpvtqn!itqwr!gzjkdkvgf!c!28/25&!!
tgfwevkqp/!Cu!eqorctgf!vq!Dcugnkpg-!dqvj!itqwru!
                                                      Rgtegpvcig!Ejcpig    .6
HZRHTLHPFHG D UVDVLUVLFDNN[ ULJPL_FDPV THGWFVLQP                                    .7/79
                                                                                                         .8/;6
kp!vjg!pwodgt!qh!oqxgu!tgswktgf!)Gzrgtkogpvcn!                                                                                  .;/35
                                                                          .21
r>1/1112-!Eqpvtqn!r?1/1113*/!Vjg!Gzrgtkogpvcn!                                          .23/59
itqwru!tguwnvu!ygtg!uvcvkuvkecnn{!ukipkhkecpv!cu!!
                                                                          .26
eqorctgf!vq!vjg!Eqpvtqn!itqwr!)r?1/1511*/!                                                               .29/22                 .29/13         .28/25
!                                                                         .31                                                                  .31/81
Itqvqp!Oc|g!Tgecnn!
                                                                                1   9                41                        71                     ;1
Hkiwtg!6!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!
                                                                                                                   Fc{
LP 8<@ UFQTHU ITQO 4DUHNLPH VQ HDFK XLULV LP RDT.
vkekrcpvu!ykvj!CF9!ueqtgu!qh!1.2/!Vjg!Gzrgtkogpvcn!                                              Itqwr            Eqpvtqn            Vtgcv

itqwr!tgswktgf!41/9;&!hgygt!oqxgu!vq!eqorngvg!
vjg!oc|g!dgvyggp!Fc{u!1!cpf!;1/!Vjg!Eqpvtqn!
itqwr!gzrgtkgpegf!c!5/44&!tgfwevkqp/!Eqorctgf!        Hkiwtg!6<!?HTFHPVDJH 5KDPJH QI 8<@ "36/ '%(#!
VQ 4DUHNLPH$ D UVDVLUVLFDNN[ ULJPL_FDPV FKDPJH YDU                        21
                                                                                                          9/25
qdugtxgf!kp!vjg!Gzrgtkogpvcn!itqwr!)r?1/111*-!dwv!                                  6/87
                                                      Rgtegpvcig!Ejcpig




pqv!vjg!Eqpvtqn!itqwr!)r?1/3;7*/!Vjg!Gzrgtkogpvcn!                         1
                                                                                                                                                .5/44
JTQWR^U THUWNVU YHTH UVDVLUVLFDNN[ ULJPL_FDPV !
eqorctgf!vq!vjg!Eqpvtqn!itqwr!)r?1/122*/!                                 .21
                                                                                                     .24/6;                   .26/;7
                                                                                                                                    .27/63
                                                                          .31       .29/66


                                                                          .41                                                                .41/9;

                                                                                1   9                41                        71                     ;1
                                                                                                                  Fc{

                                                                                             Itqwr               Eqpvtqn            Vtgcv




                                                                                                                                                           8
            Case
             Case1:17-cv-00124-LLS
            Case   1:17-cv-00124-LLS Document
                 1:20-mc-00023-EGS    Document
                                      Document125-1
                                               35     Filed04/06/17
                                                1-3 Filed
                                                     Filed  08/28/20 Page
                                                            04/10/20  Page11
                                                                      Page 64ofof
                                                                           11  of13
                                                                                  88
                                                                                  13
Hkiwtg!7!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!kp!!          Hkiwtg!7<!?HTFHPVDJH 5KDPJH QI 8<@ "36/ '%)#!
8<@ UFQTHU ITQO 4DUHNLPH VQ HDFK XLULV LP RDTVLFLRDPVU                                                          3/4;
                                                                                 1
ykvj!CF9!ueqtgu!qh!1.3/!Vjg!vqvcn!pwodgt!qh!oqxgu!




                                                           Rgtegpvcig!Ejcpig
tgswktgf!vq!vtcxgtug!vjg!oc|g!kp!vjg!Gzrgtkogpvcn!!                             .6
                                                                                              .6/21                                                .6/84
itqwr!fgetgcugf!d{!32/25&!dgvyggp!Dcugnkpg!cpf!
Fc{!;1-!eqorctgf!vq!qpn{!c!6/84&!fgetgcug!kp!                                  .21                             .21/99             .21/95

vjg!Eqpvtqn!itqwr/!Cu!eqorctgf!vq!Dcugnkpg-!c!                                                                                .22/9;
UVDVLUVLFDNN[ ULJPL_FDPV GLIIHTHPFH YDU UKQYP LP VKH                           .26
                                                                                              .26/45
Gzrgtkogpvcn!itqwr!)r!?1/112*-!dwv!pqv!vjg!Eqpvtqn!
                                                                               .31
itqwr!)r?1/33;*/!Vjg!Eqpvtqn!itqwr!ujqygf!cp!kpkvkcn!                                                                                            .32/25

fgetgcug!qh!ocipkvwfg!tgncvgf!vq!Dcugnkpg!xcnwg!                                      1   9                41                     71                      ;1
                                                                                                                        Fc{
hqnnqygf!d{!c!tgickp!kp!vjg!vjktf!xkukv/!Vjgtg!ycu!c!
VTHPG VQYDTG ULJPL_FDPFH LP VKH VQVDN PWOEHT QI !                                                     Itqwr             Eqpvtqn          Vtgcv
gttqtu!kp!vjg!Gzrgtkogpvcn!itqwr!cu!eqorctgf!vq!!
vjg!Eqpvtqn!itqwr!)r?1/218*/!
!
                                                           Hkiwtg!8<!Rgtegpvcig!Ejcpig!qh!FGV!)CF9!1.2*!
"'+'%+(*) $)& #&')+(,%$+(*)!
Hkiwtg!8!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!kp!                                                                                  3/74
                                                                                 3        2/;2                                                      3/28
FGV!ueqtgu!htqo!Dcugnkpg!vq!gcej!xkukv!kp!rctvkekrcpvu!    Rgtegpvcig!Ejcpig
ykvj!CF9!ueqtgu!qh!1.2/!C!uvcvkuvkecnn{!ukipkhkecpv!!                                                          2/85

fkhhgtgpeg!ycu!ujqyp!kp!vjg!Gzrgtkogpvcn!itqwr!cu!                                                             2/16
                                                                                 2
eqorctgf!vq!vjg!Eqpvtqn!itqwr!)r?1/126*/!Hqt!vjg!
rctvkekrcpvu!ykvj!CF9!ueqtgu!qh!1.3-!vjg!Gzrgtkogpvcn!
itqwr!qwvrgthqtogf!vjg!Eqpvtqn!itqwr!cv!cnn!rquv!                                1
                                                                                          .1/34                                    .1/6;           .1/64
LPVHTXHPVLQP XLULVU$ EWV GLG PQV THDFK VKH ULJPL_FDPFH
ngxgn!)r?1/361*/!!!                                                                   1   9                41                     71                      ;1
                                                                                                                        Fc{
Hkiwtg!9!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!kp!
                                                                                                       Itqwr            Eqpvtqn        Vtgcv
96= UFQTHU ITQO 4DUHNLPH VQ HDFK XLULV LP RDTVLFLRDPVU !
YLVK 36/ UFQTHU QI '%)& BKH 96= THUWNVU UKQYHG D
UVDVLUVLFDNN[ ULJPL_FDPV GLIIHTHPFH EHVYHHP VKH VYQ
itqwru!)r?1/148*/!Hqt!rctvkekrcpvu!ykvj!CF9!ueqtgu!!       Hkiwtg!9<!?HTFHPVDJH 5KDPJH QI 96= "36/ '%)#!
qh!1.2-!vjg!dgvyggp!itqwr!fkhhgtgpegu!ygtg!pqv!!                               1/5
                                                                                                          1/55
UVDVLUVLFDNN[ ULJPL_FDPV "R2'&)+-#&                                                                                                                 1/33
                                                           Rgtegpvcig!Ejcpig




                                                                               1/3

                                                                                              1/1;
                                                                               1/1                                                  1/13

                                                                               .1/3                                                .1/29           .1/26


                                                                               .1/5           .1/53


                                                                               .1/7                            .1/69

                                                                                      1   9                41                     71                      ;1
                                                                                                                        Fc{

                                                                                                      Itqwr             Eqpvtqn          Vtgcv




                                                                                                                                                               9
                             Case
                              Case1:17-cv-00124-LLS
                             Case   1:17-cv-00124-LLS Document
                                  1:20-mc-00023-EGS    Document
                                                       Document125-1
                                                                35     Filed04/06/17
                                                                 1-3 Filed
                                                                      Filed  08/28/20 Page
                                                                             04/10/20  Page12
                                                                                       Page 65ofof
                                                                                            12  of13
                                                                                                   88
                                                                                                   13

 Qpg!Ectf!Ngctpkpi!                                                                      Qpg!Dcem!cpf!Vyq!Dcem!
 Hkiwtg!;!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!kp!!                                       9P RDTVLFLRDPVU YLVK 36/ UFQTHU QI '%( DPG '%)$ !
 QEN!ueqtgu!htqo!Dcugnkpg!vq!gcej!xkukv!kp!rctvkekrcpvu!                                 ULJPL_FDPV GLIIHTHPFHU EHVYHHP VKH 7ZRHTLOHPVDN
 ykvj!CF9!ueqtgu!qh!1.2/!Vjg!Gzrgtkogpvcn!itqwr!                                         cpf!Eqpvtqn!itqwru!ygtg!pqv!qdugtxgf!qp!gkvjgt!!
 gzrgtkgpegf!c!4/275&!ejcpig!cu!eqorctgf!vq!c!                                           vjg!Qpg!Dcem!qt!vjg!Vyq!Dcem!vguvu/!!
 1/356&!ejcpig!kp!vjg!Eqpvtqn!itqwr/!Eqorctgf!vq!                                        !
 4DUHNLPH$ D PHDTN[ UVDVLUVLFDNN[ ULJPL_FDPV GLIIHTHPFH                                  Cfxgtug!Gxgpvu!
 ycu!qdugtxgf!kp!vjg!Gzrgtkogpvcn!itqwr!)r?1/168*-!                                      Vjg!Gzrgtkogpvcn!cpf!Eqpvtqn!uwduvcpegu!ygtg!!
 dwv!pqv!vjg!Eqpvtqn!itqwr!)r?1/947*/!Vjg!fkhhgtgpeg!                                    xgt{!ygnn!vqngtcvgf/!Vyq!rctvkekrcpvu!gzrgtkgpegf!
 EHVYHHP VKH VYQ JTQWRU YDU UVDVLUVLFDNN[ ULJPL_FDPV                                     cfxgtug!gxgpvu!fwtkpi!vjg!uvwf{/!Gcej!itqwr!jcf!!
 )r?1/121*/!!                                                                            c!ukping!cfxgtug!gxgpv-!cpf!vjgtg!ygtg!pq!ugtkqwu!
 !                                                                                       cfxgtug!gxgpvu!)UCGu*!kp!vjg!uvwf{/
 Hkiwtg!21!ujqyu!vjg!cxgtcig!rgtegpvcig!ejcpig!kp!!
 QEN!ueqtgu!htqo!Dcugnkpg!vq!gcej!xkukv!kp!rctvkekrcpvu!!                                Fkuewuukqp!
 ykvj!CF9!ueqtgu!qh!1.3/!Eqorctgf!vq!Dcugnkpg-!c!!                                       Vjku!uvwf{!ycu!fgukipgf!vq!gzcokpg!vjg!ghhgev!qh!
 ULJPL_FDPV GLIIHTHPFH YDU UHHP LP VKH 7ZRHTLOHPVDN !                                    Rtgxcigp°!qp!eqipkvkxg!hwpevkqp!kp!c!uvwf{!rqrwncvkqp!
 itqwr!)r?1/157*-!dwv!pqv!vjg!Eqpvtqn!itqwr!                                             qh!eqoowpkv{!fygnnkpi-!qnfgt!cfwnvu!ykvj!ugnh.!
 "R2'&)0)#& 3 UVDVLUVLFDNN[ ULJPL_FDPV GLIIHTHPFH !                                      THRQTVHG FQJPLVLXH GLI_FWNVLHU QT FQPFHTPU& 5KDPJHU
 ycu!qdugtxgf!dgvyggp!vjg!itqwru!)r!?1/131*/                                             kp!eqipkvkxg!hwpevkqp!ygtg!swcpvkvcvkxgn{!cuuguugf!
                                                                                         wukpi!vguvu!htqo!vjg!EqiUvcvg!Tgugctej!dcvvgt{/!
  Hkiwtg!;<!Rgtegpvcig!Ejcpig!qh!QEN!)CF9!1.2*!                                          !
                             3/65                                                        Rctvkekrcpvu!kp!vjg!Gzrgtkogpvcn!itqwr!ykvj!CF9!
                                          3/11                                    4/27
                    3                                             3/43                   UFQTHU QI '%( HZRHTLHPFHG UVDVLUVLFDNN[ ULJPL_FDPV !
Rgtegpvcig!Ejcpig




                                                                                         kortqxgogpvu-!cu!eqorctgf!vq!vjg!Eqpvtqn!itqwr-!qp!
                                                                     1/87                VKH IQNNQYLPJ VHUVU1 8<@ "R2'&'((#$ 67B "R2'&'(,#$ DPG
                    1                                                            1/36
                                                                                         QEN!)r?1/121*/!Vjgug!rctvkekrcpvu!cnuq!gzrgtkgpegf!!
                    .3       .3/4;          .5/66
                                                                                         VTHPGU VQYDTG UVDVLUVLFDN ULJPL_FDPFH QP VKH 8<;
                                                                                         DPG 9A; VHUVU "R2'&('*$ R2'&(),#& ?DTVLFLRDPVU LP !
                                                                                         vjg!Gzrgtkogpvcn!itqwr!ykvj!CF9!ueqtgu!qh!1.3!!
                    .5
                                                                                         HZRHTLHPFHG UVDVLUVLFDNN[ ULJPL_FDPV LORTQXHOHPVU$
                         1   9              41                      71              ;1   cu!eqorctgf!vq!Eqpvtqn!itqwr!rctvkekrcpvu-!qp!!
                                                        Fc{
                                                                                         VKH IQNNQYLPJ VHUVU1 8<; "R2'&'+'#$ 96= "R2'&'*.#$
                                        Itqwr           Eqpvtqn          Vtgcv           cpf!QEN!)r?1/13*/!Vjgug!rctvkekrcpvu!cnuq!!
                                                                                         HZRHTLHPFHG D VTHPG VQYDTG ULJPL_FDPFH QP !
                                                                                         VKH 8<@ VHUV "R2'&('.#& BKHUH GDVD UWRRQTV !
  Hkiwtg!21<!Rgtegpvcig!Ejcpig!qh!QEN!)CF9!1.3*!
                    4
                                                                                         vjg!j{rqvjguku!vjcv!qtcn!uwrrngogpvcvkqp! !
                                                                                 3/89
                                           3/;5                                          ykvj!Rtgxcigp!uwrrqtvu!eqipkvkxg!hwpevkqp!!
                                                                                         kp!jgcnvj{-!pqp.fgogpvgf!kpfkxkfwcnu/
Rgtegpvcig!Ejcpig




                    3
                                 2/86                                3/12

                    2                                                2/41        2/38
                                                                                         Eqpenwukqp!
                    1                                                                    Rtgxcigp!fgoqpuvtcvgf!vjg!cdknkv{!vq!kortqxg!!
                                                                                         curgevu!qh!eqipkvkxg!hwpevkqp!kp!qnfgt!rctvkekrcpvu!
                    .2
                                                                                         ykvj!gkvjgt!pqtocn!eqipkvkxg!cikpi!qt!xgt{!oknf!!
                                                .2/49
                    .3       .2/82                                                       korcktogpv-!cu!fgvgtokpgf!d{!CF9!uetggpkpi/!
                         1   9              41                      71              ;1
                                                         Fc{

                                        Itqwr           Eqpvtqn          Vtgcv                                                                  ;
           Case
            Case1:17-cv-00124-LLS
           Case   1:17-cv-00124-LLS Document
                1:20-mc-00023-EGS    Document
                                     Document125-1
                                              35     Filed04/06/17
                                               1-3 Filed
                                                    Filed  08/28/20 Page
                                                           04/10/20  Page13
                                                                     Page 66ofof
                                                                          13  of13
                                                                                 88
                                                                                 13


TGHGTGPEGU!                                                 23/!Xcnkfkv{!qh!vjg!EqiUvcvg!Dtkgh!Dcvvgt{<!!
2/!>XHTHZRTHUULQP DPG RWTL_FDVLQP QI VKH THFQOELPDPV        tgncvkqpujkr!vq!uvcpfctfk|gf!vguvu!cpf!ugpukvkxkv{!vq!
Ec3,.dkpfkpi!rtqvgkp-!crqcgswqtkp/!Kpqw{g-!U/!gv!cn/!       eqipkvkxg!korcktogpv!kp!oknf!vtcwocvke!dtckp!kplwt{-!
4-!2;9;-!L!Dkqejgo-!Xqn/!216-!rr/!584.8/!                   UFKL\QRKTHPLD$ DPG 396A GHOHPVLD FQORNHZ& Octwhh!R-!
                                                            Vjqocu!G-!E{ukswg!N-!gv!cn/!311;-!Ctejkxgu!qh!!
3/!Uchgv{!cuuguuogpv!qh!Crqcgswqtkp-!c!rtqvgkp!             Enkpkecn!Pgwtqru{ejqnqi{-!rr/!276.289/!
rtgrctcvkqp<!Oqtcp-!F!gv!cn/!3124-!Hqqf!cpf!!
Ejgokecn!Vqzkeqnqi{-!Xqn/!68-!rr/!2.21/!                    24/!Fgvgtokpkpi!vjg!gzvgpv!qh!eqipkvkxg!ejcpig!
                                                            hqnnqykpi!eqtqpct{!uwtigt{<!C!tgxkgy!qh!uvcvkuvkecn!
4/!Uchgv{!cuuguuogpv!qh!vjg!ecnekwo.dkpfkpi!rtqvgkp-!       rtqegfwtgu/!Eqnnkg!C-!Fctd{!F-!Hcnngvk!OI-!Ukndgtv!D-!
crqcgswqtkp-!Oqtcp-!F/!gv!cn/!3125-!Tgiwncvqt{!!            Octwhh!R/!3113-!Cppcnu!qh!Vjqtceke!Uwtigt{-!!
Vqzkeqnqi{!cpf!Rjctoceqnqi{-!Xqn/!7;-!rr/!354.35;/!         rr/!3116.3122/!!
5/!Pgwtqrtqvgevkqp!qh!jkrrqecorcn!EC2!pgwtqpu!              25/!Rtcevkeg!ghhgevu!cuuqekcvgf!ykvj!vjg!tgrgcvgf!
htqo!kuejgoke!egnn!fgcvj!wukpi!vjg!ecnekwo.dkpfkpi!         cuuguuogpv!qh!eqipkvkxg!hwpevkqp!wukpi!vjg!EqiUvcvg!
rtqvgkp!cgswqtkp/!Fgvgtv!LC-!Jgkungt!LF-!Jqejuvgvvgt!       dcvvgt{!cv!21.okpwvg-!qpg!yggm!cpf!qpg!oqpvj!
GN-!Xcp!Ncpigpfqp!VO-!Oq{gt!LT/!311;/!Uqekgv{!hqt!          vguv.tgvguv!kpvgtxcnu/!Hcnngvk!OI-!Octwhh!R-!Eqnnkg!C-!
Pgwtquekgpeg!Cduvtcevu/!r/!63/35/!                          Fctd{!FI-!OeUvgrjgp!O/!3117-!Lqwtpcn!qh!Enkpkecn!
6/!Rtgvtgcvogpv!ykvj!crqcgswqtkp!rtqvgevu!!                 cpf!Gzrgtkogpvcn!Pgwtqru{ejqnqi{-!rr/!21;6.2223/!
jkrrqecorcn!EC2!pgwtqpu!htqo!qz{igp.inwequg!                26/!Fgenkpg!kp!xgtdcn!ogoqt{!kp!qnfgt!cfwnvu/!Ectikp!
fgrtkxcvkqp/!Fgvgtv-!LC/!22-!3124-!RNqU!Qpg-!!              LY-!Octwhh!R-!Eqnnkg!C-!gv!cn/!3118-!Lqwtpcn!qh!Enkpkecn!
Xqn/!9-!r/!g8;113/!                                         cpf!Gzrgtkogpvcn!Pgwtqru{ejqnqi{-!rr/!817.829/!
7/!Crqcgswqtkp rtqvgevu!cfwnv!cpf!cikpi!!                   27/!Cp!gzcokpcvkqp!qh!vjg!eqpuvtwev!xcnkfkv{!cpf!
jkrrqecorcn!EC2!pgwtqpu!htqo!kuejgoke!egnn!                 IDFVQT UVTWFVWTH QI VKH 8TQVQP <D\H ;HDTPLPJ BHUV$ !
fgcvj/!Fgvgtv!LC-!Uejokfv!O-!Mcorc!P-!Vcq!R-!'!             C!pgy!ogcuwtg!qh!urcvkcn!yqtmkpi!ogoqt{-!ngctpkpi!
Oq{gt!LT/!3118/!Uqekgv{!hqt!Pgwtquekgpeg!Cduvtcevu/!        HI_FLHPF[ DPG HTTQT OQPLVQTLPJ& Rkgvt|cm!TJ-!Octwhh!
8/!C!pqxgn!ogejcpkuo!hqt!eqipkvkxg!gpjcpegogpv!             R-!Oc{gu!NE-!Tqocp!UC-!Uquc!LC-!Up{fgt!RL/!3119-!
kp!cigf!fqiu!ykvj!vjg!wug!qh!c!ecnekwo.dwhhgtkpi!           Ctejkxgu!qh!Enkpkecn!Pgwtqru{ejqnqi{-!rr/!544.556/!
rtqvgkp/!Oknitco-!P/!4-!3126-!Lqwtpcn!qh!Xgvgtkpct{!        28/!Gzgewvkxg!hwpevkqp!cpf!kpuvtwogpvcn!cevkxkvkgu!!
Dgjcxkqt-!Xqn/!21-!rr/!328.333/!                            qh!fckn{!nkxkpi/!Octujcnn!IC-!Tgpv|!FO-!Htg{!OV-!!
9/!Gxcnwcvkqp!qh!eqipkvkxg!korcktogpv!kp!qnfgt!cfwnvu<!     Nqecuekc!LL-!gv!cn/!Cn|jgkogtu!'!Fgogpvkc-!!
eqodkpkpi!dtkgh!kphqtocpv!cpf!rgthqtocpeg!!                 rr/!411.419/!
ogcuwtgu/!Icnxcp!LG-!Tqg!EO-!Oqttku!LE/!3118-!!
Ctejkxgu!qh!Pgwtqnqi{-!rr/!829.835/!                        !
;/!Rcvkgpvu!tcvkpi!qh!eqipkvkxg!cdknkv{<!wukpi!vjg!CF9-!
c!dtkgh!kphqtocpv!kpvgtxkgy-!cu!c!ugnh.tcvkpi!vqqn!vq!
fgvgev!fgogpvkc/!Icnxkp!LG-!Tqg!EO-!Eqcvu!OC-!
Oqttku!LE/!3118-!Ctejkxgu!qh!Pgwtqnqi{-!rr/!836.841/!
21/!Tgncvkqpujkr!qh!fgogpvkc!uetggpkpi!vguvu!ykvj!
dkqoctmgtu!qh!Cn|jgkogtu!fkugcug/!Icnxkp!LG-!Hcicp!
CO-!Jqnv|ocp!FO-!Okpvwp!OC-!Oqttku!LE/!3121-!Dtckp-!
rr/!43;1.4411/!
22/!Gxcnwcvkqp!qh!vjg!wucdknkv{!qh!c!dtkgh!eqorwvgtk|gf!
eqipkvkxg!uetggpkpi!vguv!kp!qnfgt!rgqrng!hqt!!
grkfgokqnqikecn!uvwfkgu/!Htgftkemuqp!L-!Octwhh!Q-!
Yqqfyctf!gv!cn/!3121-!Pgwtqgrkfgokqnqi{-!!
rr/!75.86/!
!
!



                                                                                                                   21
                   Case
                    Case1:17-cv-00124-LLS
                         1:20-mc-00023-EGSDocument 125-1
                                            Document 1-4 Filed
                                                         Filed 08/28/20
                                                               04/10/20 Page
                                                                        Page 67
                                                                             1 ofof13
                                                                                    88
AO 88B (Rev. 06/09) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District of New York

              Federal Trade Commission, et al.                                )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.         1:17-cv-00124-LLS
    Quincy Bioscience Holding Company, Inc., et al.                           )
                                                                              )        (If the action is pending in another district, state where:
                              Defendant                                       )                                                                )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Georgetown Economic Services, LLC, c/o Corporation Service Co., 1090 Vermont Ave., NW, Washington, DC
        20005
    ✔ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
    u
documents, electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the
material: See Attachment A.



 Place: Federal Trade Commission, attn: William Ducklow                                 Date and Time:
           600 Pennsylvania Ave., NW; Mail Drop CC-10528;                                                     01/03/2020 5:00 pm
           Washington, DC 20580

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:




        The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule
45 (d) and (e), relating to your duty to respond to this subpoena and the potential consequences of not doing so, are
attached.

Date:         12/11/2019

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     s/ Michelle Rusk
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail, and telephone number of the attorney representing (name of party) Federal Trade Commission
                                                                        , who issues or requests this subpoena, are:
Michelle Rusk; FTC; 600 Pennsylvania Ave, NW; CC-10528; Washington, DC 20580; 202-326-3148; mrusk@ftc.gov
                   Case
                    Case1:17-cv-00124-LLS
                         1:20-mc-00023-EGSDocument 125-1
                                            Document 1-4 Filed
                                                         Filed 08/28/20
                                                               04/10/20 Page
                                                                        Page 68
                                                                             2 ofof13
                                                                                    88
AO 88B (Rev. 06/09) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:17-cv-00124-LLS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                   .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                               on (date)                               ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                                     .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                       .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc:
                    Case
                     Case1:17-cv-00124-LLS
                          1:20-mc-00023-EGSDocument 125-1
                                             Document 1-4 Filed
                                                          Filed 08/28/20
                                                                04/10/20 Page
                                                                         Page 69
                                                                              3 ofof13
                                                                                     88
 AO 88B (Rev. 06/09) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)




                                Federal Rule of Civil Procedure 45 (c), (d), and (e) (Effective 12/1/07)
(c) Protecting a Person Subject to a Subpoena.                                    (d) Duties in Responding to a Subpoena.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or                      (1) Producing Documents or Electronically Stored Information.
attorney responsible for issuing and serving a subpoena must take                 These procedures apply to producing documents or electronically
reasonable steps to avoid imposing undue burden or expense on a                   stored information:
person subject to the subpoena. The issuing court must enforce this                  (A) Documents. A person responding to a subpoena to produce
duty and impose an appropriate sanction — which may include lost                  documents must produce them as they are kept in the ordinary
earnings and reasonable attorney’s fees — on a party or attorney                  course of business or must organize and label them to correspond to
who fails to comply.                                                              the categories in the demand.
   (2) Command to Produce Materials or Permit Inspection.                            (B) Form for Producing Electronically Stored Information Not
   (A) Appearance Not Required. A person commanded to produce                     Specified. If a subpoena does not specify a form for producing
documents, electronically stored information, or tangible things, or              electronically stored information, the person responding must
to permit the inspection of premises, need not appear in person at the            produce it in a form or forms in which it is ordinarily maintained or
place of production or inspection unless also commanded to appear                 in a reasonably usable form or forms.
for a deposition, hearing, or trial.                                                 (C) Electronically Stored Information Produced in Only One
   (B) Objections. A person commanded to produce documents or                     Form. The person responding need not produce the same
tangible things or to permit inspection may serve on the party or                 electronically stored information in more than one form.
attorney designated in the subpoena a written objection to                           (D) Inaccessible Electronically Stored Information. The person
inspecting, copying, testing or sampling any or all of the materials or           responding need not provide discovery of electronically stored
to inspecting the premises — or to producing electronically stored                information from sources that the person identifies as not reasonably
information in the form or forms requested. The objection must be                 accessible because of undue burden or cost. On motion to compel
served before the earlier of the time specified for compliance or 14              discovery or for a protective order, the person responding must show
days after the subpoena is served. If an objection is made, the                   that the information is not reasonably accessible because of undue
following rules apply:                                                            burden or cost. If that showing is made, the court may nonetheless
     (i) At any time, on notice to the commanded person, the serving              order discovery from such sources if the requesting party shows
party may move the issuing court for an order compelling production               good cause, considering the limitations of Rule 26(b)(2)(C). The
or inspection.                                                                    court may specify conditions for the discovery.
     (ii) These acts may be required only as directed in the order, and            (2) Claiming Privilege or Protection.
the order must protect a person who is neither a party nor a party’s               (A) Information Withheld. A person withholding subpoenaed
officer from significant expense resulting from compliance.                       information under a claim that it is privileged or subject to
  (3) Quashing or Modifying a Subpoena.                                           protection as trial-preparation material must:
   (A) When Required. On timely motion, the issuing court must                       (i) expressly make the claim; and
quash or modify a subpoena that:                                                     (ii) describe the nature of the withheld documents,
     (i) fails to allow a reasonable time to comply;                              communications, or tangible things in a manner that, without
     (ii) requires a person who is neither a party nor a party’s officer          revealing information itself privileged or protected, will enable the
to travel more than 100 miles from where that person resides, is                  parties to assess the claim.
employed, or regularly transacts business in person — except that,                 (B) Information Produced. If information produced in response to a
subject to Rule 45(c)(3)(B)(iii), the person may be commanded to                  subpoena is subject to a claim of privilege or of protection as trial-
attend a trial by traveling from any such place within the state where            preparation material, the person making the claim may notify any
the trial is held;                                                                party that received the information of the claim and the basis for it.
     (iii) requires disclosure of privileged or other protected matter, if        After being notified, a party must promptly return, sequester, or
no exception or waiver applies; or                                                destroy the specified information and any copies it has; must not use
     (iv) subjects a person to undue burden.                                      or disclose the information until the claim is resolved; must take
   (B) When Permitted. To protect a person subject to or affected by              reasonable steps to retrieve the information if the party disclosed it
a subpoena, the issuing court may, on motion, quash or modify the                 before being notified; and may promptly present the information to
subpoena if it requires:                                                          the court under seal for a determination of the claim. The person
     (i) disclosing a trade secret or other confidential research,                who produced the information must preserve the information until
development, or commercial information;                                           the claim is resolved.
     (ii) disclosing an unretained expert’s opinion or information that
does not describe specific occurrences in dispute and results from                (e) Contempt. The issuing court may hold in contempt a person
the expert’s study that was not requested by a party; or                          who, having been served, fails without adequate excuse to obey the
     (iii) a person who is neither a party nor a party’s officer to incur         subpoena. A nonparty’s failure to obey must be excused if the
substantial expense to travel more than 100 miles to attend trial.                subpoena purports to require the nonparty to attend or produce at a
   (C) Specifying Conditions as an Alternative. In the circumstances              place outside the limits of Rule 45(c)(3)(A)(ii).
described in Rule 45(c)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under
specified conditions if the serving party:
     (i) shows a substantial need for the testimony or material that
cannot be otherwise met without undue hardship; and
     (ii) ensures that the subpoenaed person will be reasonably
compensated.
          Case
           Case1:17-cv-00124-LLS
                1:20-mc-00023-EGSDocument 125-1
                                   Document 1-4 Filed
                                                Filed 08/28/20
                                                      04/10/20 Page
                                                               Page 70
                                                                    4 ofof13
                                                                           88




                                          ATTACHMENT A

      SUBPOENA FOR DOCUMENTS TO GEORGETOWN ECONOMIC SERVICES, LLC

     DEFINITIONS

  1.     “Company” means Georgetown Economic Services, LLC, its wholly or partially owned
  subsidiaries, affiliates, and all directors, officers, employees, and partners.

  2.     “Defendants” means Mark Underwood and Quincy Bioscience Holding Co., Inc., Quincy
  Bioscience, LLC, Prevagen, Inc., doing business as Sugar River Supplements, Quincy
  Bioscience Manufacturing, LLC, and their corporate parents, wholly and partially owned
  subsidiaries, and affiliates, and all directors, officers, employees, and partners.

  3.      “Document” is defined to be synonymous in meaning and equal in scope to the usage of
  the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A). A
  draft or non-identical copy is a separate document within the meaning of this term.

  4.      “Concerning” means relating to, referring to, describing, evidencing or constituting.

 5.      “Madison Memory Study” means the human clinical study conducted by Defendants in
 which subjects took either 10 milligrams of apoaequorin or a placebo and were tested at several
 intervals on cognitive tasks selected from the CogState Research Battery. The Madison Memory
 Study also includes any analysis of data or results conducted by Georgetown Economic Services,
 LLC or Dr. J. Howard Beales, III, for this human clinical study.

  6.      The terms “all,” “any,” and “each” shall each be construed as encompassing any and all.

  7.     The connectives “and” and “or” shall be construed either disjunctively or conjunctively
  as necessary to bring within the scope of the discovery request all responses that might otherwise
  be construed to be outside of its scope.

     8.   The use of the singular form of any word includes the plural and vice versa.


     DOCUMENTS REQUESTED

1.        All documents concerning the scope of work to be performed, services to be provided, or

          compensation to be provided for work performed by the Company with regard to the

          Madison Memory Study.

2.        Concerning the Madison Memory Study, all documents concerning any statistical

          analysis of any data, including but not limited to any pretest analysis, intent-to-treat

                                                    1
     Case
      Case1:17-cv-00124-LLS
           1:20-mc-00023-EGSDocument 125-1
                              Document 1-4 Filed
                                           Filed 08/28/20
                                                 04/10/20 Page
                                                          Page 71
                                                               5 ofof13
                                                                      88




     analysis, within-group or between-group analysis, subgroup analysis, supra-group

     analysis, re-analysis, post-hoc analysis, or seemingly unrelated regression (SUR)

     analysis, including but not limited to:

     a.     All reports, summaries, articles, write-ups, posters, presentations, data tables, or

            other accounts of the results of such analyses, and drafts of such documents

            reviewed by Defendants or any other individual or entity;

     b.     All documents relating to randomization; instructions, including but not limited to

            oral instructions to participants; subject compliance; dropouts; or dropout rates;

     c.     All statistical analysis plans, clinical agreements, reports, manuscripts,

            presentations, abstracts, or meeting notes or minutes, including any amendments,

            prepared by any individual or entity;

     d.     All draft, interim, or final data summaries, whether in chart, table, or any other

            form, including but not limited to baseline and outcome measurements for all

            enrolled subjects;

     e.     All data collected from enrolled participants, including but not limited to any

            participants who did not complete the Madison Memory Study; source documents

            for such data; and any case report forms;

     f.     All documents concerning collection and coding of the results of all tests

            administered on each subject; and

     g.     All other documents not explicitly referenced herein used to analyze or present

            the results of the Madison Memory Study.

3.   Concerning the Madison Memory Study, all documents related to the design, protocol,

     and recruitment of subjects, including but not limited to any documents evidencing any



                                               2
     Case
      Case1:17-cv-00124-LLS
           1:20-mc-00023-EGSDocument 125-1
                              Document 1-4 Filed
                                           Filed 08/28/20
                                                 04/10/20 Page
                                                          Page 72
                                                               6 ofof13
                                                                      88




     inclusion or exclusion criteria for participation in the study, whether related to subjects’

     AD-8 scores or otherwise.

4.   All communications with any outside entity or person concerning the Madison Memory

     Study (including but not limited to any analyses of results or data of such study),

     including but not limited to communications with:

     a.          Any Defendant;

     b.          Michael Beaman;

     c.          CogState Ltd.;

     d.          Any person retained by, consulted by, or working with any Defendant, including

                 but not limited to:

             i.         Dr. J. Howard Beales, III;

            ii.         Dr. David L. Katz;

           iii.         Dr. Josh Levitt;

           iv.          Dr. Mindy S. Kurzer;

            v.          Dr. David H. Schwarz;

           vi.          Dr. Giovanni Ciavarri;

          vii.          Dr. Dominik Alexander;

          viii.         Dr. Robert Krikorian;

           ix.          Dr. Cedric Annweiler;

            x.          Dr. Paul B. Pencharz;

           xi.          Dr. Richard E. Goodman;

          xii.          Dr. Michael Pezzone;

          xiii.         Dr. Brian Spencer; and



                                                 3
        Case
         Case1:17-cv-00124-LLS
              1:20-mc-00023-EGSDocument 125-1
                                 Document 1-4 Filed
                                              Filed 08/28/20
                                                    04/10/20 Page
                                                             Page 73
                                                                  7 ofof13
                                                                         88




             xiv.       Dr. William Bisordi

5.       All documents relating to any other human clinical study commenced, discontinued, or

         completed by or on behalf of any Defendant involving apoaequorin or any product

         containing apoaequorin, including but not limited to any analysis of any data or results

         from any such study.


  INSTRUCTIONS

  As indicated in the subpoena form, the Company should send copies of all responsive documents
  to William Ducklow, Federal Trade Commission, 600 Pennsylvania Avenue, N.W., Mail Drop
  CC-10528, Washington, D.C., 20580. Because postal delivery to the FTC is subject to delay due
  to heightened security precautions, please use a courier service such as Federal Express or UPS.
  The FTC can also facilitate secure electronic transfer of the documents. Please contact William
  Ducklow at wducklow@ftc.gov to make arrangements to transfer the data electronically.




                                                  4
        Case
         Case1:17-cv-00124-LLS
              1:20-mc-00023-EGSDocument 125-1
                                 Document 1-4 Filed
                                              Filed 08/28/20
                                                    04/10/20 Page
                                                             Page 74
                                                                  8 ofof13
                                                                         88


                                      Attachment B
                 Federal Trade Commission - Bureau of Consumer Protection
                        Production Requirements (Revised August 2019)
In producing information to the FTC, comply with the following requirements, unless the FTC
agrees otherwise. If you have questions about these requirements, please contact FTC counsel
before production.

Production Format

1. General Format: Provide load-ready electronic productions with:

       a. A delimited data load file (.DAT) containing a line for every document, unique id
          number for every document (DocID), metadata fields, and native file links where
          applicable;

       b. A document level text file, named for the DocID, containing the text of each produced
          document; and

       c. An Opticon image load file (.OPT) containing a line for every image file, where
          applicable.

2. Electronically Stored Information (ESI): Documents stored in electronic format in the
   ordinary course of business must be produced in the following format:

       a. For ESI other than the categories below, submit in native format. Include document
          level extracted text or Optical Character Recognition (OCR), all metadata, and
          corresponding image renderings converted to Group IV, 300 DPI, single-page TIFF (or
          color JPEG images when necessary to interpret the contents or render them intelligible).

       b. For Microsoft Excel, Access, or PowerPoint files, submit in native format with extracted
          text and metadata. Data compilations in Excel spreadsheets or delimited text formats
          must contain all underlying data, formulas, and algorithms without redaction.

       c. For other spreadsheet, database, presentation, or multimedia formats; instant messages;
          or proprietary applications, discuss the production format with FTC counsel.

3. Hard Copy Documents: Documents stored in hard copy in the ordinary course of business
   must be scanned and submitted as 300 DPI single page TIFFs (or color JPEGs when necessary
   to interpret the contents or render them intelligible), with corresponding document-level OCR
   text and logical document determination in an accompanying load file.

4. Document Identification: Provide a unique DocID for each hard copy or electronic document,
   consisting of a prefix and a consistent number of numerals using leading zeros. Do not use a
   space to separate the prefix from numbers.

5. Attachments: Preserve the parent/child relationship by producing attachments as separate
   documents, numbering them consecutively to the parent email, and including a reference to all
   attachments.



                                               -B1-
         Case
          Case1:17-cv-00124-LLS
               1:20-mc-00023-EGSDocument 125-1
                                  Document 1-4 Filed
                                               Filed 08/28/20
                                                     04/10/20 Page
                                                              Page 75
                                                                   9 ofof13
                                                                          88


6. Metadata Production: For each document submitted electronically, include the standard
   metadata fields listed below in a standard delimited data load file. The first line of the data load
   file shall include the field names. Submit date and time data in separate fields. Use these
   standard Concordance delimiters in delimited data load files:

     Description                 Symbol     ASCII Character
     Field Separator               ¶               20
     Quote Character               Þ              254
     Multi Entry delimiter         ®              174
     <Return> Value in data        ~              126

7. De-duplication: Do not use de-duplication or email threading software without FTC approval.

8. Password-Protected Files: Remove passwords prior to production. If password removal is not
   possible, provide the original and production filenames and the passwords, under separate cover.

Producing Data to the FTC

1. Prior to production, scan all data and media for viruses and confirm they are virus-free.

2. For productions smaller than 50 GB, submit data electronically using the FTC’s secure file
   transfer protocol. Contact FTC counsel for instructions. The FTC cannot accept files via
   Dropbox, Google Drive, OneDrive, or other third-party file transfer sites.

3. If you submit data using physical media:

        a. Use only CDs, DVDs, flash drives, or hard drives. Format the media for use with
           Windows 7;

        b. Use data encryption to protect any Sensitive Personally Identifiable Information or
           Sensitive Health Information (as defined in the instructions), and provide passwords in
           advance of delivery, under separate cover; and

        c. Use a courier service (e.g., Federal Express, UPS) because heightened security measures
           delay postal delivery.

4.   Provide a transmittal letter with each production that includes:

        a. Production volume name (e.g., Volume 1) and date of production;

        b. Numeric DocID range of all documents in the production, and any gaps in the DocID
           range; and

        c. List of custodians and the DocID range for each custodian.




                                                 -B2-
Case
Case 1:17-cv-00124-LLS
     1:20-mc-00023-EGSDocument
                       Document125-1 Filed 04/10/20
                                 1-4 Filed 08/28/20 Page
                                                    Page 10
                                                         76 of
                                                            of 13
                                                               88
          Case
          Case 1:17-cv-00124-LLS
               1:20-mc-00023-EGSDocument
                                 Document125-1 Filed 04/10/20
                                           1-4 Filed 08/28/20 Page
                                                              Page 11
                                                                   77 of
                                                                      of 13
                                                                         88




TO               All to: members or recipients, delimited by ";"      Firstname Lastname < FLastname
                 when field has multiple values.                      @domain >; Firstname Lastname <
                                                                      FLastname @domain >; …
CC               All cc: members, delimited by ";" when field has     Firstname Lastname < FLastname
                 multiple values.                                     @domain >; Firstname Lastname <
                                                                      FLastname @domain >; …
BCC              All bcc: members, delimited by ";" when field        Firstname Lastname < FLastname
                 has multiple values                                  @domain >; Firstname Lastname <
                                                                      FLastname @domain >; …
SUBJECT          Subject line of the email.
DATERCVD         Date and time that an email was received.            mm/dd/yyyy, yyyy/mm/dd, or
                                                                      yyyymmdd; hh:mm:ss AM/PM or
                                                                      hh:mm:ss
DATESENT         Date and time that an email was sent.                mm/dd/yyyy, yyyy/mm/dd, or
                                                                      yyyymmdd; hh:mm:ss AM/PM or
                                                                      hh:mm:ss
CALBEGDATE       Date that a meeting begins.                          mm/dd/yyyy, yyyy/mm/dd, or
                                                                      yyyymmdd; hh:mm:ss AM/PM or
                                                                      hh:mm:ss
CALENDDATE       Date that a meeting ends.                            mm/dd/yyyy, yyyy/mm/dd, or
                                                                      yyyymmdd; hh:mm:ss AM/PM or
                                                                      hh:mm:ss
ATTACHMENTS      List of filenames of all attachments, delimited by   AttachmentFileName.;
                 ";" when field has multiple values.                  AttachmentFileName.docx;
                                                                      AttachmentFileName.pdf;…
NUMATTACH        Number of attachments.
RECORDTYPE       General type of record.                              IMAGE; LOOSE E-MAIL; E-MAIL;
                                                                      E-DOC; IMAGE ATTACHMENT;
                                                                      LOOSE E-MAIL ATTACHMENT; E-
                                                                      MAIL ATTACHMENT; E-DOC
                                                                      ATTACHMENT
FOLDERLOC        Original folder path of the produced document.       Drive:\Folder\...\...\
FILENAME         Original filename of the produced document.          Filename.ext

DOCEXT           Original file extension.                             html, xls, pdf
DOCTYPE          Name of the program that created the produced        Adobe Acrobat, Microsoft Word,
                 document.                                            Microsoft Excel, Corel WordPerfect…
TITLE            Document title (if entered).
AUTHOR           Name of the document author.
REVISION         Number of revisions to a document.                   18



                                                    -B4-
           Case
           Case 1:17-cv-00124-LLS
                1:20-mc-00023-EGSDocument
                                  Document125-1 Filed 04/10/20
                                            1-4 Filed 08/28/20 Page
                                                               Page 12
                                                                    78 of
                                                                       of 13
                                                                          88




DATECREATED       Date and time that a document was created.         mm/dd/yyyy, yyyy/mm/dd, or
                                                                     yyyymmdd; hh:mm:ss AM/PM or
                                                                     hh:mm:ss
DATEMOD           Date and time that a document was last modified.   mm/dd/yyyy, yyyy/mm/dd, or
                                                                     yyyymmdd; hh:mm:ss AM/PM or
                                                                     hh:mm:ss
FILESIZE          Original file size in bytes.
PGCOUNT           Number of pages per document.
IMPORTANCE        Email priority level if set.                       Low, Normal, High
MD5HASH           MD5 hash value computed from native file (a/k/a
                  file fingerprint).

SHA1HASH          SHA1 hash value

MSGINDEX          Email message ID
CONVERSATIO       Email Conversation Index
NINDEX




                                                   -B5-
       Case
       Case 1:17-cv-00124-LLS
            1:20-mc-00023-EGSDocument
                              Document125-1 Filed 04/10/20
                                        1-4 Filed 08/28/20 Page
                                                           Page 13
                                                                79 of
                                                                   of 13
                                                                      88




                                        ATTACHMENT C

     CERTIFICATION OF RECORDS OF REGULARLY CONDUCTED ACTIVITY
                        Pursuant to 28 U.S.C. § 1746

1.     I, __________________________, have personal knowledge of the facts set forth below
       and am competent to testify as follows:

2.     I have authority to certify the authenticity of the records produced by Georgetown
       Economic Services, LLC (the “Company”) and attached hereto.

3.     The documents produced and attached hereto by the Company are originals or true copies
       of records of regularly conducted activity that:

       a)      Were made at or near the time of the occurrence of the matters set forth by, or
               from information transmitted by, a person with knowledge of those matters;

       b)      Were kept in the course of the regularly conducted activity of the Company; and

       c)      Were made by the regularly conducted activity as a regular practice of the
               Company.

I certify under penalty of perjury that the foregoing is true and correct.



Date: _________________________                        ______________________________
                                                       Signature
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page80 of 988
                                                                    1 of



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION, et. al.
                                                        Case No. 1:17-cv-00124-LLS
                            Plaintiffs,

                            v.

 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., et. al

                            Defendants.



  NON-PARTY GEORGETOWN ECONOMIC SERVICES, LLC’S OBJECTIONS AND
   REPONSES TO FEDERAL TRADE COMMISSION’S SUBPOENA TO PRODUCE
               DOCUMENTS, INFORMATION, OR OBJECTS

         Non-party Georgetown Economic Services, LLC (“GES”), by and through its undersigned

counsel, Kelley Drye & Warren LLP, hereby respectfully objects and responds to the Federal Trade

Commission’s (“FTC” or “Plaintiff”) December 11, 2019 Subpoena to Produce Documents,

Information, or Objects (the “Subpoena”).

                         GENERAL OBJECTIONS AND RESERVATIONS OF RIGHTS

         1.         GES objects to the Subpoena, including the definitions contained therein, to the

extent it seeks the production of materials protected from disclosure by the attorney-client privilege

and the attorney work product doctrine including, but not limited to, protection under Rule

26(b)(4)(D) of the Federal Rules of Civil Procedure. GES was retained as a consulting expert in

connection with an attempt to resolve this dispute with the FTC and is not expected at this time to

be called as a witness in any trial of this action; therefore all documents and information in the

possession of GES are protected from disclosure.

         2.         GES objects to the definition of “Defendants” in the Subpoena to the extent it

includes unspecified individuals and entities who are not parties to this action.

                                                    1
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page81 of 988
                                                                    2 of



         3.         GES objects to the definition of the “Madison Memory Study” in the Subpoena to

the extent it suggests that the Madison Memory Study: (1) was conducted by unspecified

individuals and entities who are not parties to this action; and (2) “includes any analysis of data or

results conducted by Georgetown Economic Services, LLC or Dr. J. Howard Beales, III.”                 As

such, it is vague and overbroad.

         4.         Any inadvertent production of any document, material or other information shall

not be deemed or construed to constitute a waiver of any privilege or right, and GES reserves the

right to demand that FTC return any such document, material or other information and all copies

thereof.

         5.         GES objects to the Subpoena to the extent it seeks the production of documents or

information of a confidential or proprietary nature, or which constitute trade secrets.

         6.         GES objects to the Subpoena to the extent it is overly broad and unduly burdensome

as it potentially calls for the production of irrelevant material.

         7.         GES objects to the Subpoena to the extent it requires the production of documents

that are available to FTC from other sources. Therefore, the Subpoena is unreasonable because it

imposes on GES, a third party, the burden of compiling and producing documents that are

otherwise available to FTC.

         8.         These objections shall not be deemed or construed to suggest that there are, in fact,

documents responsive to the Subpoena in GES’s possession, custody or control.

                                 SPECIFIC OBJECTIONS AND RESPONSES

         The General Objections and Reservations of Rights stated above apply to and are

incorporated into each of Quincy’s responses to the Requests in the Subpoena as set forth below.

Quincy objects and responds to the Requests in the Subpoena as follows:



                                                      2
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page82 of 988
                                                                    3 of



REQUEST 1:

All documents concerning the scope of work to be performed, services to be provided, or
compensation to be provided for work performed by the Company with regard to the Madison
Memory Study.

OBJECTIONS AND RESPONSE TO REQUEST 1:

         GES objects to this Request, including the definitions contained therein, to the extent it

seeks the production of materials protected from disclosure by the attorney-client privilege and the

attorney work product doctrine including, but not limited to, protection under Rule 26(b)(4)(D) of

the Federal Rules of Civil Procedure. GES was retained as a consulting expert in connection with

an attempt to resolve this dispute with the FTC and is not expected at this time to be called as a

witness in any trial of this action. Therefore any responsive documents and information in the

possession of GES are protected from disclosure. GES also objects to this Request as being overly

broad in that it improperly defines the Madison Memory Study to include “any analysis of data or

results conducted by Georgetown Economic Services, LLC or Dr. J. Howard Beales, III.” GES

also objects to this Request as being overly broad, unduly burdensome and disproportionate to the

needs of this action insofar as the Request seeks documents that are irrelevant or that may be

available to the FTC through party discovery.

         GES will not produce documents in response to this Request.

REQUEST 2:

Concerning the Madison Memory Study, all documents concerning any statistical analysis of any
data, including but not limited to any pretest analysis, intent-to-treat analysis, within-group
analysis, subgroup analysis, supra-group analysis, re-analysis, post-hoc analysis, or seemingly
unrelated regression (SUR) analysis, including but not limited to:

              a. All reports, summaries, articles, write-ups, posters, presentations, data tables, or
                 other accounts of the results of such analyses, and drafts of such documents
                 reviewed by Defendants or any other individual or entity;
              b. All documents relating to randomization; instructions, including but not limited to
                 oral instructions to participants; subject compliance; dropouts; or dropout rates;


                                                   3
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page83 of 988
                                                                    4 of



              c. All statistical analysis plans, clinical agreements, reports, manuscripts,
                 presentations, abstracts, or meeting notes or minutes, including any amendments,
                 prepared by any individual or entity;
              d. All draft, interim, or final data summaries, whether in chart, table, or any other
                 form, including but not limited to baseline and outcome measurements for all
                 enrolled subjects;
              e. All data collected from enrolled participants, including but not limited to any
                 participants who did not complete the Madison Memory Study; source documents
                 for such data; and any case report forms;
              f. All documents concerning collection and coding of the results of all tests
                 administered on each subject; and
              g. All other documents not explicitly referenced herein used to analyze or present
                 the results of the Madison Memory Study.

OBJECTIONS AND RESPONSE TO REQUEST 2:

         GES objects to this Request, including the definitions contained therein, to the extent it

seeks the production of materials protected from disclosure by the attorney-client privilege and the

attorney work product doctrine including, but not limited to, protection under Rule 26(b)(4)(D) of

the Federal Rules of Civil Procedure. GES was retained as a consulting expert in connection with

an attempt to resolve this dispute with the FTC and is not expected at this time to be called as a

witness in any trial of this action. Therefore any responsive documents and information in the

possession of GES are protected from disclosure. GES also objects to this Request as being overly

broad in that it improperly defines the Madison Memory Study to include “any analysis of data or

results conducted by Georgetown Economic Services, LLC or Dr. J. Howard Beales, III.” GES

also objects to this Request as being overly broad, unduly burdensome and disproportionate to the

needs of this action insofar as the Request seeks documents that may be available to the FTC

through party discovery. GES also objects to this Request as being overly broad, vague and

ambiguous to the extent it seeks the production of documents that were “reviewed by Defendants

or any other individual or entity.” GES has no way of knowing whether documents were reviewed

by Defendants (which is defined to include the named defendants in this action as well as



                                                  4
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page84 of 988
                                                                    5 of



unspecified individuals and entities who are not party to this action) or any other individual or

entity. GES objects to this Request to the extent it seeks the production of documents or

information of a confidential or proprietary nature, or which constitute trade secrets.

         GES will not produce documents in response to this Request.

REQUEST 3:

Concerning the Madison Memory Study, all documents related to the design, protocol, and
recruitment of subjects, including but not limited to any documents evidencing any inclusion or
exclusion criteria for participation in the study, whether related to subjects’ AD-8 scores or
otherwise.

OBJECTIONS AND RESPONSE TO REQUEST 3:

         GES objects to this Request, including the definitions contained therein, to the extent it

seeks the production of materials protected from disclosure by the attorney-client privilege and the

attorney work product doctrine including, but not limited to, protection under Rule 26(b)(4)(D) of

the Federal Rules of Civil Procedure. GES was retained as a consulting expert in connection with

an attempt to resolve this dispute with the FTC and is not expected at this time to be called as a

witness in any trial of this action. Therefore any responsive documents and information in the

possession of GES are protected from disclosure. GES also objects to this Request as being overly

broad in that it improperly defines the Madison Memory Study to include “any analysis of data or

results conducted by Georgetown Economic Services, LLC or Dr. J. Howard Beales, III.” GES

also objects to this Request as being overly broad, unduly burdensome and disproportionate to the

needs of this action insofar as the Request seeks documents that may be available to the FTC

through party discovery. GES also objects to this Request to the extent it seeks the production of

documents or information of a confidential or proprietary nature, or which constitute trade secrets.

         GES will not produce documents in response to this Request.




                                                 5
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page85 of 988
                                                                    6 of



REQUEST 4:

All communications with any outside entity or persons concerning the Madison Memory Study
(including but not limited to any analyses of results or data of such study), including but not
limited to communications with:
    a. Any Defendant;
    b. Michael Beaman;
    c. CogState Ltd.;
    d. Any person retained by, consulted by, or working with any Defendant, including but not
        limited to:
            i.  Dr. J. Howard Beales, III;
           ii.  Dr. David L. Katz;
          iii. Dr. Josh Levitt;
          iv.   Dr. Mindy S. Kurzer;
           v.   Dr. David H. Schwarz;
          vi.   Dr. Giovanni Ciavarri;
         vii.   Dr. Dominik Alexander;
       viii. Dr. Robert Krikorian;
          ix. Dr. Cedric Annweiler;
           x. Dr. Paul B. Pencharz;
          xi. Dr. Richard E. Goodman;
         xii. Dr. Michael Pezzone;
       xiii. Dr. Brian Spencer; and
        xiv. Dr. William Bisordi

OBJECTIONS AND RESPONSE TO REQUEST 4:

         GES objects to this Request, including the definitions contained therein, to the extent it

seeks the production of materials protected from disclosure by the attorney-client privilege and the

attorney work product doctrine including, but not limited to, protection under Rule 26(b)(4)(D) of

the Federal Rules of Civil Procedure. GES was retained as a consulting expert in connection with

an attempt to resolve this dispute with the FTC and is not expected at this time to be called as a

witness in any trial of this action. Therefore any responsive documents and information in the

possession of GES are protected from disclosure. GES also objects to this Request as being overly

broad in that it improperly defines the Madison Memory Study to include “any analysis of data or

results conducted by Georgetown Economic Services, LLC or Dr. J. Howard Beales, III.” GES

also objects to this Request as being overly broad, vague and ambiguous to the extent it seeks the


                                                 6
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page86 of 988
                                                                    7 of



production of communications with “Defendants,” which is defined to include the named

defendants in this action as well as unspecified individuals and entities who are not party to this

action. GES also objects to this Request as being overly broad, vague and ambiguous to the extent

it seeks the production of communications with “[a]ny person retained by, consulted by, or

working with any Defendant.” GES has no way of knowing whether an individual or entity has

been retained by, consulted by, or is working with any of the named or unspecified “Defendants.”

GES also objects to this Request to the extent it seeks the production of documents or information

of a confidential or proprietary nature, or which constitute trade secrets. GES also objects to this

Request as being overly broad, unduly burdensome and disproportionate to the needs of this action

insofar as the Request seeks documents that are irrelevant or that may be available to the FTC

through party discovery.

         GES will not produce documents in response to this Request.

REQUEST 5:

All documents relating to any other human clinical study commenced, discontinued, or
completed by or on behalf of any Defendant involving apoaequorin or any product containing
apoaequorin, including but not limited to any analysis of any data or results from any such study.

OBJECTIONS AND RESPONSE TO REQUEST 5:

         GES objects to this Request to the extent it seeks the production of materials protected

from disclosure by the attorney-client privilege and the attorney work product doctrine including,

but not limited to, protection under Rule 26(b)(4)(D) of the Federal Rules of Civil Procedure. GES

was retained as a consulting expert in connection with an attempt to resolve this dispute with the

FTC and is not expected at this time to be called as a witness in any trial of this action. Therefore

any responsive documents and information in the possession of GES are protected from disclosure.

GES also objects to this Request as being overly broad, unduly burdensome and disproportionate



                                                 7
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page87 of 988
                                                                    8 of



to the needs of this action insofar as the Request seeks documents that may be available to the FTC

through party discovery. GES also objects to this Request to the extent it seeks the production of

documents or information of a confidential or proprietary nature, or which constitute trade secrets.

         GES will not produce documents in response to this Request.

Dated: New York, New York
       December 26, 2019

                                                     KELLEY DRYE & WARREN LLP

                                                By: /s/ Geoffrey W. Castello
                                                    John E. Villafranco (admitted pro hac vice)
                                                    Geoffrey W. Castello
                                                    Jaclyn M. Metzinger
                                                    Glenn T. Graham
                                                    101 Park Avenue
                                                    New York, New York 10178
                                                    Tel: (212) 808-7800
                                                    Fax: (212) 808-7897
                                                    jvillafranco@kelleydrye.com
                                                    gcastello@kelleydrye.com
                                                    jmetzinger@kelleydrye.com
                                                    ggraham@kelleydrye.com

                                                     Counsel for Non-Party Georgetown
                                                     Economic Services, LLC




                                                 8
4824-8448-1711v.3
        Case
         Case1:17-cv-00124-LLS Document
               1:20-mc-00023-EGS        125-1
                                 Document  1-5 Filed
                                                Filed08/28/20
                                                      04/10/20 Page
                                                               Page88 of 988
                                                                    9 of



                                CERTIFICATE OF SERVICE

         I hereby certify that on December 26, 2019, I caused the foregoing Non-Party Georgetown

Economic Services, LLC’s Objections and Responses to Federal Trade Commission’s Subpoena

to Produce Documents, Information or Objects by email upon the following parties and

participants:

Michelle Rusk
Annette Soberats
Ed Glennon
Federal Trade Commission
600 Pennsylvania Avenue, NW
Mail Drop CC-10528
Washington, D.C. 20580
mrusk@ftc.gov
asoberats@ftc.gov
eglennon@ftc.gov

Kate Matuschak
Office of the New York State Attorney General
28 Liberty Street
New York, N.Y. 10005
kate.matuschak@ag.ny.gov

Michael de Leeuw
Tamar Wise
Matthew Elkin
Cozen O’Connor
45 Broadway
New York, NY 10006
mdeleeuw@cozen.com
twise@cozen.com
melkin@cozen.com

John B. Kelly
Bryan Mosca
Cozen O’Connor
1200 19th Street, NW
Washington, D.C. 20036
jbkelly@cozen.com
bmosca@cozen.com
                                                    /s/ Jaclyn M. Metzinger
                                                      Jaclyn M. Metzinger


                                                9
4824-8448-1711v.3
